Name: Council Regulation (EC) No 1256/96 of 20 June 1996 applying multiannual schemes of generalized tariff preferences from 1 July 1996 to 30 June 1999 in respect of certain agricultural products originating in developing countries
 Type: Regulation
 Subject Matter: tariff policy;  agricultural activity;  trade policy;  international trade;  economic conditions;  EU finance
 Date Published: nan

 29 . 6 . 96 EN Official Journal of the European Communities No L 160/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 1256/96 of 20 June 1996 applying multiannual schemes of generalized tariff preferences from 1 July 1996 to 30 June 1999 in respect of certain agricultural products originating in developing countries THE COUNCIL OF THE EUROPEAN UNION, ( 3 ) Whereas in communications to the Council dated 6 July 1990 and 1 June 1994 the Commission set out its recommendations for a further 10-year period of application of its scheme of generalized preferences ;Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission ( J ), Having regard to the opinion of the European Parliament ( 2 ), (4 ) Whereas the Treaty on European Union has lent a fresh impetus to Community development policy as an aspect of the Union's foreign policy , with priority given to the sustainable economic and social development of the developing countries and their smooth and gradual integration into the world economy;Having regard to the opinion of the Economic and Social Committee ( 3 ), (5 ) Whereas the Community scheme of generalized preferences should accordingly become more development-oriented , focusing on the countries which have most need of it , i . e . the poorest countries; whereas the scheme should be complementary to World Trade Organization (WTO ) instruments and should foster the integration of developing countries into the world economy and the multilateral trading system; whereas the giving of preferences should therefore be seen as a transitional measure , to be used at need and phased out when the need is considered no longer to exist; ( 1 ) Whereas, in accordance with its offer made in the context of the United Nations Conference on Trade and Development (UNCTAD), the Community opened generalized tariff preferences commencing in 1971 in respect of certain agricultural products of Chapters 1 to 24 of the Common Customs Tariff from developing countries; whereas the initial 10-year period of application of such preferences ended on 31 December 1980 and a second 10-year period ended on 31 December 1990 , though the scheme has been kept in being unchanged until now; (2 ) Whereas the positive role played by this system in the past in improving access for the developing countries to the markets of preference-giving countries is accepted and justifies its continued existence for a time, in step with other priority measures, including the multilateral liberalization of trade; (6 ) Whereas the new offer aims at a level of liberalization which is neutral overall compared with the existing scheme, as regards the impact of the preferential margin on the potential volume of preferential trade , without prejudice to special incentive arrangements ; H OJ No C 163 , 6 . 6 . 1996, p. 1 . ( 2 ) Opinion delivered on 9 May 1996 (OJ No C 152 , 27. 5 . 1996 ). ( 3 ) Opinion delivered on 24 April 1996 ( not yet published in the Official Journal ). ( 7 ) Whereas the new offer must also take account of certain sectors or products which are sensitive for No L 160/2 Official Journal of the European Communities 29 . 6 . 96 Community industry; whereas sensitive sectors should be protected against import surges solely by a dual mechanism involving a modulation of preferential tariff margins coupled with an emergency safeguard clause ; whereas this system will replace the machinery of fixed duty-free amounts and ceilings; ( 14 ) Whereas it seems equitable for the most advanced beneficiary countries to be excluded from entitlement under this Regulation as from 1 January 1998 on the basis of clearly defined, objective criteria for which the Commission will make appropriate proposals before 1 January 1997; ( 8 ) Whereas in order to improve access to the Community market and increase the actual take-up of preferences by moderately-developed or less-developed countries, a system of graduation should be used to transfer preferential margins gradually from advanced to less-developed countries; ( 15 ) Whereas countries undertaking effective programmes to combat drug production and trafficking should , however, remain entitled to the more favourable arrangements granted them under the previous scheme; whereas the countries concerned will therefore continue to enjoy duty-free access provided they continue their efforts to combat drugs; ( 9 ) Whereas graduation should be applied sensibly and gradually, by country and sector; ( 16 ) Whereas provision should also be made for special types of assistance additional to the general preferential scheme, aimed at supporting the introduction of forward-looking social or environmental policies in certain moderately-advanced developing countries; ( 10 ) Whereas sector/country graduation combines a development criterion, expressed as a development index reflecting a country's per capita income and the level of its manufactured exports as compared with those of the Community, with a measurement of relative agricultural specialization expressed as a specialization index based on the ratio of the beneficiary country's share of total Community imports in general to its share of total Community imports in a given sector ; whereas combined application of these two criteria should make it possible to adjust the crude results of the specialization index, in terms of the sectors to be excluded, in line with the level of development; ( 17) Whereas beneficiary countries which so desire and which still do not have the means of meeting the costs may be encouraged to introduce effective policies for the protection of workers' rights , with particular regard to the right to organize and the prohibition of child labour; whereas special incentive arrangements may therefore also be established for products manufactured in conditions conforming to standards laid down by the International Labour Organization ( ILO ) in countries whose legislation contains rules of similar scope and substance which are actually applied ;( 11 ) Whereas the sector/country graduation system should also be applied to beneficiary countries whose exports of products covered by the scheme of generalized preferences in a given sector exceed 25 % of all beneficiaries ' exports of those products in that sector , irrespective of their level of development; ( 18 ) Whereas beneficiary countries may also be encouraged to undertake effective environmental protection policies , by means of incentives for products and production methods internationally approved as consistent with the objectives set out in international conventions on the environment and in Agenda 21 ; whereas to that end special incentive arrangements may initially be introduced for products complying with international standards; ( 12 ) Whereas the graduation mechanism does not apply to countries whose exports to the Community of products covered by the scheme in a given sector do not exceed 2 % of beneficiary countries ' exports to the Community in that sector; ( 19 ) Whereas the special incentive arrangements take the form of an additional preferential margin for the bringing into force of which the intensity and modalities will be decided upon by the Council in 1997, acting on a proposal from the Commission ( 13 ) Whereas the statistical reference year for applying graduation criteria will be 1994 in so far as data is available at the time the Commission proposal is drawn up; 29 . 6 . 96 fENl Official Journal of the European Communities No L 160/3 and on the basis of an examination of the results of discussions held in international forums on the relationships between trade and labour rights and between trade and the environment; (25 ) Whereas the same methods of calculation should apply to ad valorem rates of duty as well as to the treatment of minimum and maximum duties provided in the common customs tariff; whereas this reduction of duties does not affect the collection of charges laid down under the common agricultural policy such as agricultural specific duties added to ad valorem duties or import charges which are not customs duties within the meaning of Article 20 ( 3 ) (c ) of Council Regulation (EEC ) No 2913/92 of 12 October 1992 establishing the Community Customs Code ( M ; (20 ) Whereas in certain circumstances it might be appropriate to withdraw temporarily some, or all of a country's preferential entitlement; whereas this may also apply to any form of forced labour , exports of goods made by prison labour , inadequate controls on the export or transit of drugs or money laundering, discriminatory treatment against the Community in the legislation of the beneficiary countries or failure to apply administrative methods of cooperation which would enable the scheme to function properly ; whereas the same also applies in the case of failure to comply with obligations entered into in the Uruguay Round to meet agreed market-access objectives ; (26 ) Whereas, in order to allow a transitional period in which to enable economic operators to adjust to the new situation , the effective implementation of the mechanisms of the new scheme for agricultural products should be delayed until 1 January 1997; whereas , in those circumstances, for the period from 1 July to 31 December 1996 the provisions of the existing scheme arising under Regulation ( EC ) No 3058/95 ( 2 ) should be applied mutatis mutandis in respect of agricultural products , ( 21 ) Whereas temporary withdrawal of entitlement would be the culmination of a procedure enabling all interested parties to make known their point of a view; HAS ADOPTED THIS REGULATION: Article 1 (22 ) Whereas at the end of such a procedure the decision on temporary withdrawal as defined above should be taken having regard to the context of relations with the beneficiary country in question as a whole ; whereas Community interests might therefore be better served in certain instances if the matter , which is likely to include aspects other than trade-related aspects , is examined within the Council ; whereas the Council should therefore retain decision-making powers with regard to withdrawal of entitlement in whole or in part; 1 . A Community scheme of generalized tariff preferences , comprising general arrangements and special incentive arrangements , is hereby established for the period from 1 January 1997 to 30 June 1999, to apply in accordance with the conditions and arrangements prescribed by this Regulation . 2 . This Regulation shall apply to products falling within Chapters 1 to 24 of the Common Customs Tariff listed in Annex I and, on the conditions laid down in Article 3 , to the products listed in Annex VI . ( 23 ) Whereas it would be illogical to accord preferences in respect of products subject to anti-dumping or anti-subsidy measures , where such measures fail to reflect the impact of the preferential arrangements; 3 . Access to the arrangements referred to in paragraph 1 shall be restricted to the countries and territories listed in Annex III . 4 . In order to be admitted under one of the preferential arrangements established by this Regulation, products must comply with a definition of origin adopted in accordance with the procedure laid down in Article 249 of Regulation ( EEC ) No 2913/92 . (24 ) Whereas the preferential rates of duty to be applied under this Regulation should be calculated , as a general rule , from the conventional rate of duty of the Common Customs Tariff for the products concerned ; whereas they should however be calculated from the autonomous rate of duty where , for the products concerned, no conventional rate is provided or where the autonomous rate is lower that the conventional rate; (&gt;) OJ No L 302 , 19 . 10 . 1992 , p . 1 . ( 2 ) OJ No L 326 , 30 . 12 . 1995 , p . 10 . No L 160/4 I EN Official Journal of the European Communities 29 . 6 . 96 TITLE I General arrangements Article 5 1 . The graduation mechanism shall also apply to countries whose exports to the Community of products covered by the scheme of generalized preferences in a given sector exceed 25 % of beneficiary countries' exports to the Community in that sector . The preferential margin for those countries and sectors obtained by applying Article 2 shall be abolished as from 1 January 1997. 2 . The graduation mechanism shall not apply to countries whose exports to the Community of products covered by the scheme in a given sector do not exceed 2 % of beneficiary countries' exports to the Community in that sector. Article 2 1 . The preferential duty applicable to products listed in Part 1 of Annex I shall be 85 % of the Common Customs Tariff duty applicable to the product concerned, without prejudice to Articles 7 and 8 of this Regulation . 2 . The preferential duty applicable to products listed in Part 2 of Annex I shall be 70 % of the Common Customs Tariff duty applicable to the product concerned, without prejudice to Articles 7 and 8 of this Regulation . 3 . The preferential duty applicable to products listed in Part 3 of Annex I shall be 35 % of the Common Customs Tariff duty applicable to the product concerned, without prejudice to Articles 7 and 8 of this Regulation. 4 . Common Customs Tariff duties shall be suspended in their entirety on products listed in Part 4 of Annex 1 . Article 6 The most advanced beneficiary countries shall be excluded from entitlement under this Regulation as from 1 January 1998 on the basis of objective, clearly defined criteria for which the Commission shall submit appropriate proposals before 1 January 1997. TITLE II Special incentive arrangements Article 3 1 . Common Customs Tariff duties on the products listed in Annex I and Annex VI shall be suspended in their entirety for the least-developed countries listed in Annex IV. 2 . The Common Customs tariff duties shall also be suspended in their entirety in respect of the countries listed in Annex V for the products listed in Annex VI except for those products marked with an asterisk, without prejudice to the procedure referred to in Article 17 ( 3 ). Article 7 1 . As from 1 January 1998 special incentive arrangements in the form of additional preferences may be granted to beneficiary countries covered by the scheme which request such arrangements in writing and provide proof that they have adopted and actually apply domestic legal provisions incorporating the substance of the standards laid down in International Labour Organization (ILO) Conventions Nos 87 and 98 concerning the application of the principles of the right to organize and to bargain collectively and ILO Convention No 138 concerning the minimum age for admission to employment . 2 . To that end the Council shall in 1997 carry out a review based on a Commission report on the results of the studies carried in international fora such as the International Labour Organization (ILO ), World Trade Organization (WTO ) and Organization for Economic Cooperation and Development (OECD) on the relationship between trade and labour rights. 3 . In the light of that review and on the basis of internationally accepted, objective and operational criteria , the Commission shall submit a proposal for a Council decision on the intensity of the special incentive arrangements referred to in paragraph 1 and the modalities for implementing them . Article 4 1 . A graduation mechanism shall be set up . 2 . The graduation mechanism shall be applicable to the countries and sectors listed in Part 1 of Annex II which meet the criteria laid down in Part 2 of Annex II . 3 . Without prejudice to Articles 5 to 8 , the preferential margin obtained by applying Article 2 to imports of products originating in the countries and falling within the sectors referred to in paragraph 2 of this Article shall be reduced :  by 50 % on 1 January 1997,  by 100 % on 1 January 1999 . 29. 6 . 96 EN Official Journal of the European Communities No L 160/5  manifest cases of infringement of objectives of international conventions, such as NAFO, NEAFC, ICCAT, NASCO concerning the conservation and management of fishery resources . 2 . Temporary withdrawal shall not be automatic , but shall follow the procedural requirements laid down in the following Articles , including Article 12 ( 3 ). Article 8 1 . As from 1 January 1998 special incentive arrangements in the form of additional preferences may be granted to beneficiary countries covered by the scheme which request such arrangements in writing and provide proof that they have adopted and actually apply domestic legal provisions incorporating the substance of international environmental standards for agriculture . 2 . To that end the Council shall in 1997 carry out a review based on a Commission report on the results of the studies carried out in international forums such as the WTO and OECD on the relationship between trade and the environment. 3 . In the light of that review and on the basis of internationally accepted , objective and operational criteria , the Commission shall submit a proposal for a Council decision on the intensity of the special incentive arrangements referred to in paragraph 1 and the modalities for implementing them. Article 10 1 . The circumstances referred to in Article 9 which might make it necessary to resort to temporary withdrawal of preferences shall be brought to the Commission's attention by the Member States, or by any natural or legal person , or association not endowed with legal personality, which can show an interest in such withdrawal . The Commission shall communicate the information immediately to all Member States . 2 . Consultations may be initiated either at the request of a Member State or at the Commission 's request . They shall take place within eight working days of receipt by the Commission of the information referred to in paragraph 1 and in any event before adoption of any Community measures withdrawing preferences . 3 . The consultations shall take place in the Committee referred to in Article 17, which shall be convened by its chairman, who shall communicate all pertinent information to the Member States as soon as possible . 4 . The consultations shall be concerned inter alia with analysis of the circumstances referred to in Article 9 and the measures to be taken . TITLE III Temporary withdrawal, in whole or in part, of the scheme of generalized preferences Article 9 1 . The arrangements provided for by this Regulation may at any time be temporarily withdrawn in whole or in part, in the following circumstances :  practice of any form of forced labour as defined in the Geneva Conventions of 25 September 1926 and 7 September 1956 and International Labour Conventions Nos 29 and 105 ,  export of goods made by prison labour,  manifest shortcomings in customs controls on the export or transit of drugs ( illicit substances or precursors), or failure to comply with international conventions on money laundering,  fraud or failure to provide administrative cooperation as required for the verification of certificates of origin Form A,  manifest cases of unfair trading practices on the part of a beneficiary country, including discrimination against the Community and failure to comply with obligations under the Uruguay Round to meet agreed market-access objectives, Article 1 1 1 . Where the Commission finds, following the consultations referred to in Article 10 , that there is sufficient evidence to justify initiation of an investigation, it shall : ( a ) announce the initiation of an investigation in the Official Journal of the European Communities and notify the country concerned thereof; such announcement shall give a summary of the information received and state that all relevant information is to be communicated to the Commission, indicating the period within which interested parties may make known their views in writing; ( b ) commence the investigation, lasting up to one year , in cooperation with the Member States and in consultation with the Committee referred to in Article 17. The duration of the investigation may be extended if need be under the same procedure . No L 160/6 EN Official Journal of the European Communities 29 . 6 . 96 under Council Regulations (EC)No 384/96 i 1 ) and (EC ) No 3284/94 ( 2 ) unless it can be shown that those measures were based on the injury caused and on prices which did not reflect the preferential tariff arrangements granted to the country concerned . To that end, the Commission shall publish in the Official Journal of the European Communities a list of products and countries to which preference is not granted . 2 . The Commission shall seek all information it deems to be necessary and shall, where it considers this appropriate , after consulting the Committee referred to in Article 1 7, verify the information with economic operators and the competent authorities of the beneficiary country concerned . For this purpose the Commission may dispatch its own experts to establish on the spot, the truth of the allegations made by the person referred to in Article 10 ( 1 ). The Commission shall provide the competent authorities of the beneficiary country concerned with every opportunity to cooperate as necessary in the conduct of these enquiries . 3 . The Commission may also be assisted by officials of the Member State on whose territory verification might be sought, if the said Member State so requests . Article 14 1 . Where a product originating in one of the countries or territories listed in Annex III is imported on terms which cause or threaten to cause serious difficulties to a Community producer of like or directly competing products, Common Customs Tariff duties on that product may be reintroduced at any time at the request of a Member State or on the Commission's own initiative . 4 . The Commission may hear the interested parties . It shall so hear them if they have , within the period prescribed in the notice published in the Official Journal of the European Communities, made a written request for a hearing showing that they are likely to be affected by the result of the investigation and that there are particular reasons why they should be heard orally . 2 . The Commission shall announce the opening of an investigation in the Official Journal of the European Communities . The announcement shall provide a summary of the information received and state that any useful information should be communicated to the Commission; it shall specify the time limit within which interested parties may make their views known in writing. 3 . In examining the possible existence of serious difficulties the Commission shall take account, inter alia, of the factors listed in Annex VII where the information is available . 5 . Where information requested by the Commission is not provided within a reasonable period or the investigation is significantly impeded, findings may be made on the basis of the facts available . Article 12 1 . When the investigation referred to in Article 11 is complete the Commission shall report the findings to the Committee referred to in Article 17. 4 . The Commission shall take the decision to reintroduce the Common Customs Tariff duties within 30 working days of consulting the Committee referred to in Article 17 . A Member State may refer the Commission's decision to the Council within 10 days . The Council , acting by a qualified majority, shall have 30 days within which to adopt a different decision . 5 . The beneficiary countries concerned shall be informed of such measures before the said measures become effective. 2 . If the Commission considers temporary withdrawal of preference to be unnecessary, it shall publish in the Official Journal of the European Communities, after consulting the Committee , a notice of termination of the investigation setting out its main conclusions . 6 . Where exceptional circumstances requiring immediate action make either notification or examination 3 . If the Commission considers temporary withdrawal of preference to be necessary, it shall submit an appropriate proposal to the Council , which shall decide on it by a qualified majority . Article 13 (*) Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (OJ No L 56 , 6 . 3 . 1996, p. 1 ). ( 2 ) Council Regulation (EC) No 3284/96 of 22 December 1994 on protection against subsidized imports from countries not members of the European Community (OJ No L 349 , 31 . 12 . 1994, p. 22). Regulation as amended by Regulation (EC ) No 1252/95 (OJ No L 122 , 2 . 6 . 1995 , p. 2 . Preferences shall normally be granted to products which are subject to anti-dumping or anti-subsidy measures 29 . 6 . 96 rENl Official Journal of the European Communities No L 160/7 impossible, the Commission may, after so informing the Member States, implement any preventive measure which is strictly necessary and which satisfies the conditions laid down in paragraph 1 to deal with the situation . 2 . The Member States shall forward to the Commission, at its request, and by the 11th day of each month at the latest, details of the quantities of products for which the benefit of the present arrangements were granted during the previous months . The Member States and the Commission shall cooperate closely to ensure that this provision is complied with .7. Nothing in this Article shall affect the application of safeguard clauses adopted as part of the common agricultural policy under Article 43 of the Treaty, or as part of the common commercial policy under Article 113 of the Treaty, or any other safeguard clauses which may be applied . Article 17 1 . The Generalized Preferences Committee created by Article 17 of Council Regulation (EC ) No 3281/94 of 19 December 1994 applying a four-year scheme of generalized tariff preferences ( 1995 to 1998 ) in respect of certain industrial products originating in developing countries ( 3 ) may examine any matter relating to the application of this Regulation which is raised by its chairman either on his own initiative or at the request of a Member State's representative . TITLE IV Common provisions Article 15 1 . Subject to paragraph 2, rates of preferential duty calculated in accordance with this Regulation shall be rounded up or down to the first decimal place . 2 . On the basis of an annual report from the Commission, it shall examine the extent to which the principle of neutrality of the effects of this scheme has been observed and any steps being considered by the Commission, either in accordance with the procedure laid down in Article 18 or through a proposal submitted to the Council , to ensure proper observance thereof.2 . Where the application of paragraph 1 results in a rate of preferential duty of 0,5 % or less, the preferential rate shall be considered a full exemption . 3 . Changes to Annexes I, II and VI made necessary by amendments to the combined nomenclature shall be adopted in accordance with the procedure laid down in Article 18 . 3 . It shall also examine , on the basis of an annual report from the Commission, the effects of the special arrangements with regard to drugs , including the progress made by the countries listed in Annex V in the fight against drugs and, if progress is insufficient, any measures which the Commission is considering taking, in accordance with the procedure laid down in Article 18 and after consulting the country concerned, to suspend in whole or in part the application of Article 3 . Article 16 Article 181 . Within six weeks of the end of each quarter the Member States shall send the Statistical Office of the European Communities their statistical data on goods admitted for free circulation during that quarter under the tariff preferences provided for in this Regulation . The said data, supplied by reference to combined nomenclature codes and, where applicable, Taric codes , shall show values , quantities and any supplementary units required in accordance with the definitions in Regulations (EC ) No 1172/95 ( J ) and (EC ) No 840/96 ( 2 ), broken down by country of origin . 1 . The Commission representative shall submit to the Committee a draft of the measures to be taken . The Committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall e delivered by the majority laid down in Article 148 (2 ) of the Treaty . The chairman shall not vote . ( 3 ) OJ No L 348 , 31 . 12 . 1994, p . 1 . Regulation as amended by Commission Regulation (EC) No 2948/95 (OJ No L 308 , 21 . 12.1995 , p . 32 ). (!) OJ No L 118 , 25 . 5 . 1995 , p . 10 . ( 2 ) OJ No L 114, 8 . 5 . 1996, p . 7 . No L 160/8 EN Official Journal of the European Communities 29 . 6 . 96 2 . ( a ) The Commission shall adopt the measures envisaged if they are in accordance with the opinion of the Committee . ( b ) If the measures envisaged are not in accordance with the opinion of the Committee , or if no opinion is delivered , the Commission shall , without delay , submit to the Council a proposal relating to the measures to be taken . The Council shall act by a qualified majority . ( c ) If, within three months of referral to the Council , the Council has not acted , the proposed measures shall be adopted by the Commission . TITLE V Final provision Article 19 1 . This Regulation shall enter into force on 1 July 1996 . 2 . The provisions of Regulation (EC ) No 3058/95 shall apply mutatis mutandis for the period from 1 July to 31 December 1996 . 3 . The scheme established in Article 1 shall apply from 1 January 1997 until 30 June 1999 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 20 June 1996 . For the Council The President P. BERSANI 29 . 6 . 96 EN No L 160/9Official Journal of the European Communities ANNEX f 1 ) ( 2 ) Product sensitivity categories Notwithstanding the rules for the interpretation of the combined nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together. Part 1 Very sensitive products CN code Description of goods (D ( 2 ) 0101 20 10 Live asses Trout other than the species Oncorhynchus apache and Oncorbynchus chrysogaster: 0301 91 90  Live 0302 11 90  Fresh or chilled 0303 21 90  Frozen Fillets : 0304 10 11  Of trout other than the species Oncorhynchus apache and Oncorhynchus chrysogaster 0304 20 11 0304 20 57  Of hake of the genus Merluccius , frozen 0304 20 59  Of hake of the genus Urophycis , frozen Other fish meat, frozen : 0304 90 47  Of hake of the genus Merluccius 0304 90 49  Of hake of the genus Urophycis ex 0603 Cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes, other than fresh orchids from 1 June to 31 October 0701 90 51 New potatoes, fresh or chilled, from 1 January to 15 May Onions , shallots, leeks and other alliaceous vegetables , fresh or chilled : 0703 10  Onions and shallots 0703 90 00  Leeks and other alliaceous vegetables 0704 Cabbages, cauliflowers , kohlrabi , kale and similar edible brassicas, fresh or chilled 0705 Lettuce (Lactuca sativa ) and chicory ( Cichorium spp.), fresh or chilled 0706 Carrots , turnips, salad beetroot, salsify , celeriac, radishes and similar edible roots , fresh or chilled (') Wherever customs duties comprise an ad valorem duty plus one or more specific duties , the preferential reduction is limited to the ad valorem duty . Where the customs duties comprise an ad valorem duty with a minimum and a maximum duty, the preferential reduction also applies to that minimum and maximum duty. ( 2 ) Preferences are not to be granted in respect of products of Chapter 3 and CN codes 1604, 1605 and 1902 20 10, originating in Armenia , Azerbaijan, Belarus, Georgia , Greenland, Karzakhstan, Kyrgyzstan, Moldova , Uzbekistan, Russia , Tajikistan, Turkmenistan, Ukraine . No L 160/10 lENl Official Journal of the European Communities 29 . 6 . 96 ( 1 ) ( 2 ) 0708 Leguminous vegetables, shelled or unshelled, fresh or chilled Other vegetables, fresh or chilled : 0709 10 30  Globe artichokes, from 1 July to 31 October 0709 20 00  Asparagus 0709 30 00  Aubergines (egg-plants ) 0709 40 00  Celery other than celeriac 0709 51  Mushrooms 0709 60 10  Sweet peppers 0709 70 00  Spinach, New Zealand spinach and orache spinach (garden spinach ) 0709 90 10  Salad vegetables, other than lettuce (Lactuca sativa ) and chicory ( Cichorium spp.) 0709 90 20  Chard (or white beet ) and cardoons 0709 90 40  Capers 0709 90 50  Fennel Vegetables ( uncooked or cooked by steaming or boiling in water ), frozen : 0710 10 00  Potatoes 0710 21 00  Leguminous vegetables 0710 22 00 0710 29 00 0710 30 00  Spinach, New Zealand spinach and orache spinach (garden spinach ) 0710 80 10  Olives 0710 80 51  Sweet peppers 0710 80 61  Mushrooms 0710 80 69 0710 80 80  Globe artichokes 0710 80 95  Other 0710 90 00  Mixtures of vegetables Vegetables provisionally preserved, but unsuitable in that state for immediate consumption : 0711 10 00  Onions 0711 20 10  Olives, for uses other than the production of oil ( a ) 0711 30 00  Capers 071 1 40 00  Cucumbers and gherkins 0711 90 40  Mushrooms 0711 90 60 0711 90 90  Mixtures of vegetables Dried vegetables, whole, cut, sliced, broken or in powder, but not further prepared : 0712 20 00  Onions 0712 30 00  Mushrooms and truffles ( a ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions 29 . 6 . 96 EN Official Journal of the European Communities No L 160/11 ( 1 ) ( 2 ) 0712 90 30  Tomatoes 0712 90 50  Carrots Other nuts, fresh or dried, whether or not shelled or peeled: 0802 11 90  Almonds, in shell , other than bitter 0802 21 00  Hazelnuts or filberts ( Corylus spp .) 0802 22 00 l 0802 40 00  Chestnuts ( Castanea spp.) 0803 00 11 Plantains , fresh 0803 00 90 Bananas , including plantains, dried 0804 20 Figs , fresh or dried 0804 30 00 Pineapples , fresh or dried Citrus fruit, fresh or dried:  Mandarins ( including tangerines and satsumas ); clementines, wilkings and similar citrus hybrids : 0805 20 21   From 1 March to 31 October 0805 20 23 0805 20 25 l 0805 20 27 0805 20 29 Table grapes, fresh :  From 1 January to 14 July: 0806 10 21   Of the variety Emperor ( Vitis vinifera c.v), from 1 to 31 January (a ) 0806 10 29 Other 0806 10 30  From 15 to 20 July  From 21 November to 31 December : 0806 10 69   Other than of the variety Emperor ( Vitis vinifera c.v) from 1 to 31 December 0806 10 93 Other grapes, fresh 0806 10 95 0806 10 97 0806 20 11 Dried grapes, other than sultanas in immediate containers of a net capacity exceeding 2 kg 0806 20 12 I 0806 20 18 I 0806 20 91 I 0806 20 98 l 0807 11 00 Melons ( including watermelons ), fresh 0807 19 00 I No L 160/12 PEN ! Official Journal of the European Communities 29 . 6 . 96 ( 1 ) ( 2 ) Apples , pears and quinces, fresh: 0808 10 10  Cider apples, in bulk, from 16 September to 15 December  Pears : 0808 20 10 Perry pears, in bulk, from 1 August to 31 December 0808 20 41 Other, from 1 May to 30 June 0808 20 90  Quinces Apricots , cherries, peaches ( including nectarines), plums and sloes, fresh :  Apricots : 0809 10 10 From 1 January to 31 May 0809 10 50 From 1 August to 31 December  Cherries , other than sour : 0809 20 19 From 1 January to 30 April 0809 20 29   From 1 to 20 May 0809 20 79 From 11 August to 31 December  Peaches, including nectarines : 0809 30 11 From 1 January to 10 June 0809 30 19 0809 30 51 From 1 October to 31 December 0809 30 59  Plums : 0809 40 10 From 1 January to 10 June 0809 40 40 From 1 October to 31 December Other fruit, fresh :  Strawberries : 0810 10 05   From 1 January to 30 April 0810 10 80 From 1 August to 31 December 0810 20 90  Blackberries, mulberries and loganberries 0810 30  Black-, white- or redcurrants and gooseberries 0810 40 50  Fruit of the species Vaccinium macrocarpon and Vaccinium corymbosum 0810 50 00  Kiwifruit 0810 90 40  Passion fruit, carambola and pitahaya Fruit and nuts, uncooked or cooked by steaming or boiling in water , frozen, whether or not containing added sugar or other sweetening matter :  Raspberries, blackberries, mulberries , loganberries , black-, white- or redcurrants and gooseberries : 0811 20 11 Containing added sugar or other sweetening matter, with a sugar content exceeding 13% by weight 0811 20 31 Raspberries 29 . 6 . 96 EN Official Journal of the European Communities No L 160/13 ( 1 ) ( 2 ) 0811 20 39 Blackcurrants 0811 20 59 Blackberries and mulberries  Other : Containing added sugar or other sweetening matter:  With a sugar content exceeding 13 % by weight: 0811 90 11 Tropical fruit and tropical nuts 0811 90 19 Other Other: 0811 90 80    Cherries , other than sour cherries (Prunus cerasus ) Fruit and nuts, provisionally preserved, but unsuitable in that state for immediate consumption : 0812 10 00  Cherries 0812 20 00  Strawberries 0812 90 10  Apricots 0812 90 20  Oranges 0812 90 50  Blackcurrants 0812 90 60  Raspberries 0812 90 70  Guavas, mangoes, mangosteens, tamarinds, cashew apples, lychees, jackfruit, sapodillo plums, passion fruit, carambola, pitahaya and tropical nuts Fruit , dried, other than of heading No 0801 to 0806 ; mixtures of nuts or dried fruits of this chapter : 0813 10 00  Apricots 0813 20 00  Prunes 0813 30 00  Apples 0813 40 10  Peaches, including nectarines  Mixtures : 0813 50 19 Fruit salads of dried fruit, other than of heading No 0801 to 0806, containing prunes 0813 50 91 Other mixtures 0813 50 99 0904 20 10 Sweet peppers, dried , neither crushed nor ground 1108 20 00 Inulin 1507 Soya-bean oil and its fractions, not chemically modified 1512 Sunflower-seed, safflower or cotton-seed oil and fractions thereof, not chemically modified 1514 Rape, colza or mustard oil and fractions thereof, not chemically modified 1520 00 00 Glycerol , crude; glycerol waters and glycerol lyes Prepared or preserved fish, whole or in pieces but not minced : 1604 13 11  Sardines in olive oil No L 160/14 MEN Official Journal of the European Communities 29 . 6 . 96 ( 1 ) (2 ) 1702 50 00 Chemically pure fructose, in solid form 1704 10 11 Chewing gum, whether or not sugar-coated, containing less than 60 % by weight of sucrose ( including invert sugar expressed as sucrose ), in strips Chocolate and other food preparations containing cocoa : 1806 10 30  Cocoa powder, containing added sugar or other sweetening matter 1806 10 90  Other preparations in blocks, slabs or bars weighing more than 2 kg or in liquid, paste, powder, granular or other bulk form in containers or immediate packings, of a content exceeding 2 kg: 1806 20 10 Containing 31 % or more by weight of cocoa butter or containing a combined weight of 31 % or more of cocoa butter and milk fat 1806 20 30 Containing a combined weight of 25 % or more, but less than than 31 % of cocoa butter or milk fat 1806 20 50   Other, containing 18 % or more by weight of cocoa butter Uncooked pasta, not stuffed or otherwise prepared: 1902 11 00  Containing eggs 1902 19  Other 1904 20 10 Preparation of the MÃ ¼sli type based on unroasted cereal flakes Vegetables , fruit, nuts and other edible parts of plants , prepared or preserved by vinegar or acetic acid : 2001 10 00  Cucumbers and gherkins 2001 20 00  Onions 2001 90 50  Mushrooms 2001 90 65  Olives 2003 Mushrooms and truffles , prepared or preserved otherwise than by vinegar or acetic acid Other vegetables, prepared or preserved otherwise than by vinegar or acetic acid, frozen , other than products of heading No 2006 :  Potatoes : 2004 10 10 Cooked, not otherwise prepared 2004 10 99 Other than in the form of flour, meal or flakes 2004 90 10  Sweet corn (Zea mays var. saccharata )  Other vegetables and mixtures of vegetables : 2004 90 50 Peas (Pisum sativum ) and immature beans of the species Pbaseolus spp ., in pod 2004 90 91 Onions, cooked 2004 90 98 Other, including mixtures Other vegetables, prepared or preserved otherwise than by vinegar or acetic acid, not frozen, other than products of heading No 2006 : 2005 10 00  Homogenized vegetables 2005 20  Potatoes 29 . 6 . 96 EN Official Journal of the European Communities No L 160/15 ( 1 ) ( 2 ) 2005 40 00  Peas (Ptsum sativum ) 2005 51 00  Beans ( Vigna spp ., Pbaseolus spp .) 2005 59 00 2005 60 00  Asparagus 2005 80 00  Sweet corn (Zea mays var. saccbarata ) Vegetables, fruits, nuts , fruit-peel and other parts of plants, preserved by sugar ( drained, glacÃ © or crystallized ):  With a sugar content exceeding 13 % by weight : 2006 00 31   Cherries 2006 00 35   Tropical fruits and tropical nuts 2006 00 38 r- Other Jams , fruit jellies, marmalades, fruit or nut purÃ ©e and fruit or nut pastes, being cooked preparations: 2007 10 10  Homogenized preparations, with a sugar content exceeding 13 % by weight  Other : 2007 91   Citrus fruit Fruit , nuts and other edible parts of plants, otherwise prepared or preserved, not elsewhere specified or included:  Pineapples: Not containing added spirit2008 20 51 2008 20 59 2008 20 71 2008 20 79 2008 20 91 2008 20 99 2008 30 11 2008 30 31 2008 30 39  Citrus fruit:   Containing added spirit :    With a sugar content exceeding 9 % by weight: Of an actual alcoholic strength by mass not exceeding 11.85 % mas    Other:   Of an actual alcoholic strength by mass not exceeding 11.85 % mas     Other   Not containing added spirit : Containing added sugar, in immediate packings of a net content exceeding 1 kg: Grapefruit segments     Mandarins ( including tangerines and satsumas); Clementines, wilkings and similar citrus hybrids Other  In immediate packings of a net content not exceeding 1 kg: 2008 30 51 2008 30 55 2008 30 59 No L 160/16 IENI Official Journal of the European Communities 29 . 6 . 96 ( 1 ) (2 ) 2008 30 75     Mandarins ( including tangerines and satsumas); clementines, wilkings and similar citrus hybrids 2008 30 79     Other 2008 30 91    Not containing added sugar 2008 30 99  Pears :   Containing added spirit:    In immediate packings of a net content exceeding 1 kg:  Other than with a sugar content exceeding 13 % by weight: 2008 40 11      Of an actual alcoholic strength by mass not exceeding 11.85 % mas  Other : 2008 40 21 Of an actual alcoholic strength by mass not exceeding 11.85 % mas 2008 40 29 Other   In immediate packings of a net content not exceeding 1 kg: 2008 40 39    Other than with a sugar content exceeding 15 % by weight  Cherries :   Containing added spirit:  Other than with a sugar content exceeding 9 % by weight : 2008 60 11 Of an actual alcoholic strength by mass not exceeding 11,85 % mas   Other: 2008 60 31  Of an actual alcoholic strength by mass not exceeding 11,85 % mas 2008 60 39     Other 2008 60 59   Other than sour cherries ( Prunus cerasus ), not containing added spirit 2008 60 69 2008 60 79 2008 60 99  Peaches : 2008 70 11   Containing added spirit 2008 70 31 2008 70 39 2008 70 59   Other than with a sugar content exceeding 15 % by weight  Strawberries :   Containing added spirit:  With a sugar content exceeding 9 % by weight : 2008 80 11 -    Of an actual alcoholic strength by mass of 11,85 % mas or less  Other: 2008 80 31     Of an actual alcoholic strength by mass of 11,85 % mas or less 29 . 6 . 96 ran Official Journal of the European Communities No L 160/17 ( 1 ) ( 2 ) 2008 80 39 Other   Not containing added spirit : 2008 80 50    Containing added sugar, in immediate packings of a net content exceeding 1 kg 2008 80 70    Containing added sugar , in immediate packings of a net content not exceeding 1 kg    Not containing added sugar, in immediate packings of a net content : 2008 80 91     Of 4,5 kg or more 2008 80 99     Of less than 4,5 kg  Other including mixtures other than those of suheading 2008 19 :   Mixtures :    jsjot containing added spirit :     Not containing added sugar, in immediate packings of a net content :    Of less than 4,5 kg: 2008 92 97       Of tropical fruit ( including mixtures containing 50 % or more by weight of tropical nuts and tropical fruit ) 2008 92 98 Other Other :    Containing added spirit : 2008 99 23     Grapes , other than with a sugar content exceeding 13 % by weight     Other :    With a sugar content exceeding 9 % by weight :     Of an actual alcoholic strength by mass of 11,85% mas or less : 2008 99 25        Passionfruit and guavas 2008 99 26      Mangoes , mangosteens , papaws ( papayas ), tamarinds, cashew apples , lychees, jackfruit, sapodille ) plums, carambola and pitahaya 2008 99 28     Other Other : Of an actual alcoholic strength by mass of 1 1 , 85 % mas or less : 2008 99 36        Tropical fruit  Not containing added spirit :     Containing added sugar, in immediate packings of a net content exceeding 1 kg : 2008 99 43    Grapes 2008 99 45      Plums and prunes No L 160/18 EN Official Journal of the European Communities 29 . 6 . 96 ( 1 ) (2 ) 2008 99 46     Passionfruit, guavas and tamarinds   Containing added sugar, in immediate packings of a net content not exceeding 1 kg : 2008 99 53     Grapes 2008 99 55    Plums and prunes 2008 99 61      Passionfruit, guavas and tamarinds 2008 99 62      Mangoes, mangosteens, papaws ( papayas ), tamarinds, cashew apples, lychees, jackfruit , sapodillo plums, carambola and pitahaya 2008 99 68  Other     Not containing added sugar : 2008 99 72   Plums and prunes 2008 99 74 2008 99 79 2008 99 99 Other Fruit juices ( including grape must ) and vegetable juices , unfermented and not containing added spirit:  Orange juice :   Frozen :    Of a density exceeding 1 ,33 g/cm3 at 20 ° C : 2009 11 19   Other than of a value not exceeding ECU 30 per 100 kg net weight 2009 11 91    Of a density not exceeding 1 ,33 g/cm3 at 20 ° C 2009 11 99   Other than frozen :   Of a density exceeding 1,33 g/cm3 at 20 ° C : 2009 19 19     Other than of a value not exceeding ECU 30 per 100 kg net weight    Of a density not exceeding 1,33 g/cm3 at 20 ° C: 2009 19 91   Of a value not exceeding ECU 30 per 100 kg net weight and with an added sugar content exceeding 30 % by weight 2009 20 19  Grapefruit juice 2009 20 91 2009 20 99  Juice of any other single citrus fruit :  Of a density exceeding 1,33 g/cm3 at 20 ° C: 2009 30 19  Other than of a value not exceeding ECU 30 per 100 kg net weight 29 . 6 . 96 I EN Official Journal of the European Communities No L 160/19 ( 1 ) ( 2 ) 2009 30 31   Of a density not exceeding 1,33 g/cm3 at 20 ° C 2009 30 39 2009 30 51 2009 30 55 2009 30 59 2009 30 91 2009 30 95 2009 30 99  Pineapple juice :   Of a density exceeding 1,33 g/cm3 at 20 ° C : 2009 40 19    Other than of a value not exceeding ECU 30 per 100 kg net weight 2009 40 30   Of a density not exceeding 1,33 g/cm3 at 20 ° C 2009 40 91 2009 40 93 2009 40 99  Apple juice : Of a density exceeding l,33g/cm3 at 20 ° C : 2009 70 19    Of a value exceeding ECU 22 per 100 kg net weight 2009 70 30   Of a density not exceeding 1 ,33g/cm3 at 20 ° C 2009 70 91 2009 70 93 2009 70 99  Juice of any other single fruit or vegetable :   Of a density not exceeding 1,33 g/cm3 at 20 ° C:    Pear juice : 2009 80 19 Other than of a value not exceeding ECU 22 per 1 00 kg net weight Of a density not exceeding 1,33 g/cm3 at 20 ° C:    Pear juice : 2009 80 50 Of a value exceeding ECU 18 per 100 kg net weight, containing added sugar Other : 2009 80 61   With an added sugar content exceeding 30 % by weight 2009 80 63    With an added sugar content not exceeding 30 % by weight 2009 80 69      Not containing added sugar    Other : Of a value exceeding ECU 30 per 100 kg net weight, containing added sugar : No L 160/20 EN 29 . 6 . 96Official Journal of the European Communities ( 1 ) (2 ) 2009 80 73      Juices of tropical fruit Other:   With an added sugar content exceeding 30 % by weight : 2009 80 83       Juices of passionfruit and guavas 2009 80 84   Mangoes, mangosteens, papaws ( papayas), tamarinds, cashew apples, lychees, jackfruit , sapodillo plums, carambola and pitahaya 2009 80 86 Other   Not containing added sugar: 2009 80 97 Juices of tropical fruit 2009 80 99 Other  Mixtures of juices :   Of a density exceeding 1,33 g/cm3 at 20 ° C:    Mixtures of apple and pear juice : 2009 90 19 Other than of a value not exceeding ECU 22 per 100 kg net weight  Other: 2009 90 29     Other than of a value not exceeding ECU 30 per 100 kg net weight Of a density not exceeding 1,33 g/cm3 at 20 ° C : Mixtures of apple and pear juice : 2009 90 39 Other than of a value not exceeding ECU 18 per 100 kg net weight, with an added sugar content exceeding 30 % by weight 2009 90 41    Other than mixtures of apple and pear juice 2009 90 49 2009 90 51 2009 90 59 2009 90 71 2009 90 73 2009 90 79 2009 90 92 2009 90 94 2009 90 95 2009 90 96 2009 90 97 2009 90 98 Active yeasts : 2102 10 31  Baker's yeasts 2102 10 39 29 . 6 . 96 EN No L 160/21Official Journal of the European Communities ( 1 ) ( 2 ) Other non-alcoholic beverages, not including fruit or vegetable juices of heading No 2009 : 2202 90 91  Containing less than 0,2 % by weight of fat obtained from the products of heading Nos 0401 to 0404 2206 00 10 Piquette 2207 Undenatured ethyl alcohol of an alcoholic strength by volume of 80 % vol or higher ; ethyl alcohol and other spirits , denatured, of any strength 2209 00 11 Wine vinegar 2209 00 19 Wine lees : 2307 00 19  Other than having a total alcoholic strength by mass not exceeding 7,9 % mas and a dry matter content not less than 25 % by weight Vegetable materials and vegetable waste, vegetable residues and by-products , of a kind used in animal feeding, not elsewhere specified or included :  Grape marc: 2308 90 19   Other than having a total alcoholic strength by mass not exceeding 4,3 % mas and a dry matter content not less than 40 % by weight Unmanufactured tobacco; tobacco refuse: 2401 10 10  Tobacco not stemmed/stripped 2401 10 20 2401 10 41 2401 10 60 l 2401 20 10  Tobacco partly or wholly stemmed/stripped 2401 20 20 I 2401 20 41 I 2401 20 60 I 2401 20 70 I No L 160/22 EN Official Journal of the European Communities 29 . 6 . 96 Part 2 Sensitive products CN code Description of goods (D (2 ) Live horses :  Other than pure-bred breeding animals : 0101 19 90   Other than for slaughter 0101 20 90 Live mules and hinnies Live goats : 0104 20 10  Pure-bred breeding animals ( a ) Other live animals : 0106 00 10  Domestic rabbits 0106 00 20  Pigeons 0205 00 Meat of horses , asses, mules or hinnies , fresh , chilled or frozen Edible offal of horses, asses , mules or hinnies : 0206 80 91  Other than for the manufacture of pharmaceutical products 0206 90 91 Livers , frozen : 0207 14 91  Of fowls' of the species Gallus domesticas 0207 27 91  Of turkeys 0207 36 89  Of ducks , geese and other fowls, other than fatty livers of ducks or geese Other meat and edible meat offal , fresh , chilled or frozen : 0208 10 11  Of domestic rabbits 0208 10 19 0208 90 10  Of domestic pigeons 0208 90 60  Of reindeer 0208 90 80  Other Meat and edible meat offal , salted, in brine, dried or smoked: 0210 90 10  Horsemeat , salted, in brine or dried  Offal : ( ¢') Entry under this subheading is subject to conditions laid down in the relevant Community provisions 29 . 6 . 96 EN Official Journal of the European Communities No L 160/23 ( 1 ) ( 2 ) 0210 90 49 ·   Of bovine animals, other than thick skirt and thin skirt 0210 90 60   Of sheep and goats 0210 90 80   Other, other than poultry liver 0302 65 20 Dogfish of the species Squalus acanthias, fresh or chilled 0303 79 87 Swordfish (Xiphias gladius ), frozen Frozen fillets : 0304 20 61  Of dogfish (Squalus acanthias and Scyliorhinus spp ) 0304 20 69  Of other sharks 0304 20 91  Of blue grenadier (Macruronus novaezealandiae ) ex 0304 20 96  Other:   Halibut ( Rheinhardtius hippoglossoides , Hippoglossus hippoglossus, Hippoglossus stenolepsis ) Fish fillets , dried, salted or in brine, but not smoked : ex 0305 30 90  Other:   Fish of the species Clupea ilisha, in brine Dried fish , not smoked : 0305 59 70  Atlantic halibut (Hippoglossus hippoglossus ) Fish , salted but not dried or smoked and fish in brine : 0305 69 30  Atlantic halibut (Hippoglossus hippoglossus ) ex 0305 69 90  Fish of the species Clupea ilisha, in brine Mussels (Mytilus spp.): 0307 31 10  Live , fresh or chilled 0307 39 10  Other Squid ( Ommastrephes spp., Loligo spp., Nototodarus spp., Sepioteuthis spp .):  Live , fresh or chilled : 0307 41 91   Loligo spp ., Ommastrephes sagittatus  Frozen : 0307 49 31   Loligo vulgaris 0307 49 33   Loligo pealei 0307 49 35   Loligo patagonica 0307 49 38   Other 0307 49 51   Ommastrephes sagittatus No L 160/24 [ EN Official Journal of the European Communities 29 . 6 . 96 ( 1 ) ( 2 ) l  Other than frozen: 0307 49 91   Loligo spp., Ommastrephes sagittatus Yoghurt, flavoured or containing added fruit, nuts or cocoa : 0403 10 51  in powder, granules or other solid forms 0403 10 53 0403 10 59 0403 10 91  Other 0403 10 93 0403 10 99 Buttermilk , curdled milk and cream; kephir and other fermented or acidified milk and cream : 0403 90 71  Flavoured or containing added fruit, nuts or cocoa 0403 90 73 0403 90 79 0403 90 9 1 0403 90 93 0403 90 99 0405 20 10 Dairy spreads 0405 20 30 0407 00 90 Birds ' eggs, in shell , fresh , preserved or cooked, other than of poultry 0509 00 90 Natural sponges of animal origin , other than raw Bulbs, tubers , tuberous roots , corms, crowns and rhizomes : 0601 10  Dormant  In growth or in flower : 0601 20 30   Orchids , hyacinths , narcissi and tulips 0601 20 90 Other Other live plants ( including their roots ), cuttings and slips ; mushroom spawn : 0602 20 90  Trees , shrubs and bushes of kinds which bear edible fruit or nuts , other than vine slips 0602 30 00  Rhododendrons and azaleas 29 . 6 . 96 I EN Official Journal of the European Communities No L 160/25 ( 1 ) (2 ) 0602 40  Roses 0602 90 10  Mushroom spawn 0602 90 30  Vegetable and strawberry plants  Other outdoor plants :   Trees, shrubs and bushes : 0602 90 41    Forest trees 0602 90 49    Other, other than rooted cuttings and young plants 0602 90 51   Perennial plants 0602 90 59 Other  Indoor plants : 0602 90 70   Rooted cuttings and young plants, excluding cacti 0602 90 91   Flowering plants with buds or flowers, excluding cacti 0602 90 99  Other 0604 99 90 Foliage , branches and other parts of plants, without flowers or flower buds, other than fresh and not further prepared than dried Vegetables, fresh or chilled : 0701 10 00  Potatoes, other than new potatoes from 1 January to 15 May 0701 90 10 0701 90 59 0701 90 90 0709 60 99  Fruits of the genus Capsicum or of the genus Pimenta, other than sweet peppers 0709 90 31  Olives, for uses other than the production of oil ( a ) 0709 90 90  Other Vegetables ( uncooked or cooked by steaming or boiling in water ), frozen : 0710 40 00  Sweet corn 0710 80 59  Fruits of the genus Capsicum or of the genus Pimenta, other than sweet peppers Vegetables provisionally preserved, but unsuitable in that state for human consumption : 0711 90 10  Fruits of the genus Capsicum or of the genus Pimenta, excluding sweet peppers ( a ) Entrv under this subheading is subject to conditions laid down in the relevant Community provisions No L 160/26 HEN Official Journal of the European Communities 29 . 6 . 96 (2 )  Sweet corn  Other vegetables Dried vegetables, whole, cut , sliced, broken or in powder, but not further prepared :  Dried potatoes  Other Dried leguminous vegetables , shelled:  Broad beans ( Vicia faba var . major ) and horse beans ( Vicia faba var. equina, Vicia faba var . minor) 0 )_ 0711 90 30 0711 90 70 0712 90 05 0712 90 90 0713 50 0713 90 0714 20 90 0802 32 00 0804 10 00 0804 40 90 0805 30 90 0809 40 90 0810 20 10 0810 40 30 0810 40 90 0810 90 85  Other Sweet potatoes, fresh, chilled, frozen or dried:  Other than fresh, whole or intended for human consumption Walnuts, fresh or dried, shelled Dates, fresh or dried Avocadoes, fresh or dried, from 1 June to 30 November Limes (Citrus aurantifolia ), fresh or dried Sloes, fresh Other fruit, fresh:  Raspberries  Cranberries, bilberries and other fruits of the genus Vaccinium: Fruit of the species Vaccinium myrtillus Other  Other Fruit and nuts, uncooked or cooked by steaming or boiling in water, frozen:  Raspberries, blackberries , mulberries , loganberries, black-, white- or redcurrants and gooseberries : Other than with a sugar content exceeding 13 % by weight  Redcurrants  Other :   Fruit of the species Vaccinium myrtillus   Fruit of the species Vaccinium myrtilloides and Vaccinium angustifolium 0811 20 19 0811 20 51 0811 90 50 0811 90 70 29 . 6 . 96 EN No L 160/27Official Journal of the European Communities ( 1 ) ( 2 ) Fruit and nuts, provisionally preserved, but unsuitable in that state for immediate consumption : 0812 90 95  Other 0813 40 30 Pears , dried 0901 12 00 Coffee, not roasted , decaffeinated 0901 90 90 Coffee substitutes containing coffee 1105 Flour, meal , powder, flakes, granules and pellets of potatoes Flour, meal and powder: 1106 10 00  Of the dried leguminous vegetables of heading No 0713 1106 30  Of the products of Chapter 8 1208 10 00 Flours and meals of soya beans 1209 11 00 Beet seed, of a kind for sowing 1209 19 00 1210 Hop cones; lupulin Locust beans, including locust bean seeds : 1212 10 10  Locust beans 1212 10 99  Locust bean seeds , decorticated, crushed or ground 1214 90 10 Mangolds, swedes and other fodder roots Vegetable saps and extracts : 1302 13 00  Of hops 1302 20  Pectic substances , pectinates and pectates 1501 00 90 Poultry fat 1502 00 90 Fats of bovine animals , sheep or goats 1503 00 19 Lard stearin and oleostearin, other than for industrial uses 1503 00 90 Lard oil , oleo-oil and tallow oil 1504 10 10 Fish-liver oils and their fractions, of a vitamin A content not exceeding 2 500 IU/g 1504 20 10 Solid fractions, of fish 1504 30 19 Other solid fractions of marine animals 1505 10 00 Wool grease, crude 1508 Ground-nut oil and its fractions, whether or not refined, but not chemically modified Coconut (copra ) oil and its fractions : 1513 19  Other than crude oil No L 160/28 HEN Official Journal of the European Communities 29 . 6 . 96 ( 1 ) (2 ) Palm kernel or babassu oil and fractions thereof: 1513 29  Other than crude oil 1515 11 00 Linseed oil and its fractions 1515 19 1515 21 Maize oil and its fractions 1515 29 1515 30 90 Castor oil and its fractions 1515 50 Sesame oil and its fractions Other fixed vegetable fats and oils and their fractions :  Tobacco seed oil : 1515 90 29   Crude , other 1515 90 39 Other than crude, other Other oils and their fractions, crude: 1515 90 40  For technical or industrial uses other than the manufacture of foodstuffs for human consumption ( a ) 1515 90 51  Other 1515 90 59 Other oils and their fractions, other than crude: 1515 90 60  For technical or industrial uses other than the manufacture of foodstuffs for human consumption ( a ) 1515 90 91  Other 1515 90 99 1516 10 Animal fats and oils and their fractions Vegetable fats and oils and their fractions : 1516 20 91  Other than hydrogenated castor oil , so called 'opal-wax' 1516 20 95 1516 20 96 1516 20 98 1517 Margarine ; edible mixtures or preparations of animal or vegetable fats and oils 1518 00 10 Linoxyn ( a ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions 29 . 6 . 96 I EN Official Journal of the European Communities No L 160/29 ( 1 ) ( 2 ) Fixed vegetable oils , fluid, mixed, for technical or industrial uses other than the manufacture of foodstuffs for human consumption ( a ): 1518 00 31  Crude 1518 00 39  Other 1518 00 91 Other animal or vegetable fats and oils and their fractions Other : 1518 00 99  Other 1522 00 10 Degras 1522 00 91 Oil foots and dregs; soap stocks 1601 00 10 Sausages and similar products of liver Prepared or preserved fish:  Fish , whole or in pieces, but not minced: 1604 11 00 Salmon 1604 13 90 Sardinella and brisling or sprats 1604 15 11   Mackerel , of the species Scomber Scombrus and Scomber japonicus 1604 15 19   Other: 1604 19 10    Salmonidae , other than salmon 1604 19 50    Fish of the species Orcynopsis unicolor 1604 19 91 Other, fillets , raw, merely coated with batter or breadcrumbs, deep frozen  Other prepared or preserved fish : 1604 20 05   Preparations of surimi 1604 20 10   Of salmon 1604 20 30   Of salmonidae, other than salmon ex 1604 20 50   Of mackerel of the species Scomber scombrus and Scomber japonicus, fish of the species Orcynopsis unicolor 1605 90 90 Other aquatic invertebrates, prepared or preserved 1702 90 10 Chemically pure maltose, in solid form Sugar confectionery ( including white chocolate ), not containing cocoa:  Chewing gum : ( a ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions No L 160/30 EN Official Journal of the European Communities 29 . 6 . 96 ( l ) (2 ) Containing less than 60 % by weight of sucrose ( including invert sugar expressed as sucrose), other than in strips Containing 60 % or more by weight of sucrose ( including invert sugar expressed as sucrose )  Other than chewing gum Cocoa paste Cocoa butter , fat and oil Chocolate and other food preparations containing cocoa :  Chocolate milk crumb  Chocolate flavour coating  Other preparations of chocolate or cocoa, in blocks, slabs or bars weighing more than 2 kg or in liquid, paste, powder, granular or other bulk form in containers or immediate packings, of a content exceeding 2 kg  Other, in blocks, slabs or bars  Other preparations of cocoa Malt extract; food preparations of flour , meal , starch or malt extract :  Preparations for infant use, put up for retail sale  Other 1704 10 19 1704 10 91 1704 10 99 1704 90 1803 1804 00 00 1806 20 70 1806 20 80 1806 20 95 1806 31 00 1806 32 1806 90 1901 10 00 1901 90 11 1901 90 19 1901 90 99 1902 20 91 1902 20 99 1902 30 1902 40 1903 00 00 1904 10 1904 20 91 Stuffed pasta :  Cooked  Other Other pasta Couscous Tapioca and substitutes therefor prepared from starch, in the form of flakes, grains, pearls , siftings and similar forms Prepared foods obtained by the swelling or roasting of cereals or cereal products Preparations obtained from maize 29 . 6 . 96 fENl Official Journal of the European Communities No L 160/31 ( 1 ) ( 2 ) 1904 90 Other prepared foods 1905 Bread, pastry, cakes, biscuits and other bakers ' wares; communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products Vegetables, prepared or preserved by vinegar or acetic acid : 2001 90 30  Sweet corn (Zea mays var. saccbarata ) 2001 90 40  Yams, sweet potatoes and similar edible parts of plants containing 5 % or more by weight of starch 2001 90 70  Sweet peppers 2001 90 75  Salad beetroot (Beta vulgaris var. conditiva ) 2001 90 85  Red cabbages 2001 90 91  Tropical fruit and tropical nuts 2001 90 96  Other Other vegetables, prepared or preserved otherwise than by vinegar or acetic acid, frozen: 2004 10 91  Potatoes, other than cooked, in the form of flour , meal or flakes  Other vegetables and mixtures of vegetables : 2004 90 30   Sauerkraut, capers and olives Other vegetables, prepared or preserved otherwise than by vinegar or acetic acid, not frozen : 2005 70  Olives 2005 90 10  Fruit of the genus Capsicum other than sweet peppers or pimentÃ µes 2005 90 30  Capers 2005 90 50  Globe artichokes 2005 90 60  Carrots 2005 90 70  Mixtures of vegetables 2005 90 75  Sauerkraut 2005 90 80  Other Fruit, nuts and other edible parts of plants , otherwise prepared or preserved: 2008 11 10  Peanut butter 2008 11 92  Ground-nuts, other than peanut butter 2008 11 94 2008 11 96 2008 11 98 No L 160/32 | en~1 Official Journal of the European Communities 29 . 6 . 96 ( 1 ) ( 2 ) 2008 30 71  Grapefruit segments  Mixtures : 2008 92 51   Not containing added spirit, containing added sugar 2008 92 59 2008 92 72 2008 92 74 2008 92 76 2008 92 78  Other : 2208 99 85   Maize (corn ), other than sweet corn (Zea mays var. saccharata ) 2208 99 91   Yams, sweet potatoes and similar edible parts of plants containing 5 % or more by weight of starch Orange juice, other than frozen, of a density not exceeding 1,33 g/cc at 20 ° C: 2009 19 99  Other than of a value not exceeding ECU 30 per 100 kg net weight and with an added sugar content exceeding 30 % by weight 2009 80 95 Juice of the fruit of the species Vaccinium macrocarpon 2101 12 92 Preparations with a basis of extracts , essences or concentrates of coffee, or with a basis of coffee 2101 12 98 2101 30 Roasted chicory and other roasted coffee substitutes, and extracts , essences and concentrates thereof Active yeasts : 2102 10 10  Culture yeast 2102 10 90  Other than culture yeast or bakers ' yeast 2102 20 11 Inactive yeasts , in tablet, cube or similar form, or in immediate packings of a net content not exceeding 1 kg 2103 1 0 00 Soya sauce 2103 20 00 Tomato ketchup 2103 30 90 Prepared mustard 2103 90 90 Other sauces and preparations therefor ; mixed condiments and mixed seasonings 2104 Soups and broths and preparations therefor; homogenized composite food preparations 2105 Ice cream and other edible ice Food preparations not elsewhere specified or included : 29 . 6 . 96 EN Official Journal of the European Communities No L 160/33 ( 1 ) ( 2 ) 2106 90 10  Cheese fondues ( a ) 2106 90 20  Compound alcoholic preparations, other than those based on odoriferous substances, of a kind used for the manufacture of beverages 2106 90 92  Other than flavoured or coloured sugar syrups 2106 90 98 2202 10 00 Waters , including mineral waters and aerated waters , containing added sugar or other sweetening matter or flavoured Other non-alcoholic beverages : 2202 90 10  Not containing products of heading Nos 0401 to 0404 or fat obtained from products of heading Nos 0401 to 0404  Other, containing by weight of fat obtained from the products of heading Nos 0401 to 0404 : 2202 90 95 0,2 % or more but less than 2 % 2202 90 99   2 % or more 2205 Vermouths and other wine of fresh grapes flavoured with plants or aromatic substances 2206 00 31 Other fermented beverages; mixtures of fermented beverages and non-alcoholic beverages, other than piquette 2206 00 39 2206 00 51 2206 00 59 2206 00 81 2206 00 89 Spirits obtained by distilling grape wine or grape marc : 2208 20 27  Brandy de Jerez 2208 20 87 2208 50  Gin and Geneva 2208 60 11  Vodka 2208 60 19 2208 60 91 2208 60 99 2208 70  Liqueurs and cordials 2208 90 11  Arrack ( a ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions No L 160/34 [ EN Official Journal of the European Communities 29 . 6 . 96 ( 1 ) (2 ) 2208 90 19  Other spirits and other spirituous beverages, in containers holding: 2 litres or less : 2208 90 57 Other 2208 90 69 Other spirituous beverages More than 2 litres : 2208 90 74  Other spirits, other than distilled from fruit 2208 90 78 Other spirituous beverages 2208 90 91  Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80 % volume 2208 90 99 2209 00 91 Vinegar (other than wine vinegar) and substitutes for vinegar obtained from acetic acid 2209 00 99 Tobacco, not stemmed/stripped: 2401 10 70  Dark air-cured tobacco 2402 20 Cigarettes containing tobacco 2402 90 00 Cigars, cheroots, cigarillos and cigarettes , other than containing tobacco 2403 Other manufactured tobacco and manufactured tobacco substitutes; 'homogenized' or 'reconstituted' tobacco; tobacco extracts and essences 29 . 6 . 96 I EN Official Journal of the European Communities No L 160/35 Part 3 Semi-sensitive products CN code Description of goods ( 1 ) (2 ) Live fish :  Other than ornamental fish : Other : ex 0301 99 90    Saltwater fish : dogfish and other sharks (Squalus spp .), porbeagles (Latrina cornubica; Isurus nasus ), lesser or Greenland halibut (Rheinhardtius hippoglossoides ), Atlantic halibut (Hippoglossus hippoglossus ) Fish , fresh or chilled, excluding fish fillets and other fish meat of heading No 0304: 0302 21 10  Lesser or Greenland halibut (Reinbardtius hippoglossoides ) 0302 21 30  Atlantic halibut (Hippoglossus hippoglossus ) 0302 22 00  Plaice (Pleuronectes platessa ) 0302 62 00  Haddock (Melanogrammus aeglefinus ) 0302 63 00  Coalfish (Pollachius virens )  Dogfish and other sharks: 0302 65 50   Dogfish of the species Scyliorhinus spp. 0302 65 90   Other  Other:   Saltwater fish : 0302 69 33 Redfish (Sebastes spp .) other than of the species Sebastes marinus 0302 69 41    Whiting (Merlangius merlangus ) 0302 69 45 Ling (Molva spp.) 0302 69 51    Alaska pollack (Theragra chalcogramma ) and pollack (Pollachius pollachius ) 0302 69 85 Blue whiting (Micromesistius poutassou or Gadus poutassou ) 0302 69 86 Southern blue whiting (Micromesistius australis ) 0302 69 92    Pink cusk-eel ( Genypterus blacodes) 0302 69 99 Other 0302 70 00  Livers and roes, fresh or refrigerated Fish , frozen, excluding fish fillets and other fish meat of heading No 0304 : 0303 31 10  Lesser or Greenland halibut [Reinbardtius hippoglossoides ) No L 160/36 [ EN ] Official Journal of the European Communities 29 . 6. 96 ( 1 ) ( 2 ) 0303 31 30  Atlantic halibut (Hippoglossus hippoglossus ) 0303 33 00  Sole (Solea spp.) 0303 39 10  Flounder (Platichthys flesus ) 0303 72 00  Haddock (Melanogrammus aeglefinus ) 0303 73 00  Coalfish (Pollachius virens ) 0303 75  Dogfish and other sharks  Other :   Saltwater fish: 0303 79 37  Redfish (Sebastes spp.) other than of the species Sebastes marinus 0303 79 45    Whiting (Merlangius merlangus ) 0303 79 51 _ Ling (Molva spp.)  Fish of the species Orcynopsis unicolor: 0303 79 60     From 1 January to 14 February 0303 79 62   From 16 June to , 31 December 0303 79 83  Blue whiting (Micromesistius poutassou or Gadus poutassou ) 0303 79 85  Southern blue whiting (Micromesistius australis ) 0303 79 92    Blue grenadier (Macruronus novaezealandiae) 0303 79 93  Pink cusk-eel (Genypterus blacodes ) 0303 79 94    Fish of the species Pelotreis flavilatus and Peltorhamphus novaezealandiae) 0303 79 96  Other 0303 80 00  Livers and roes, frozen Fish fillets and other fish meat (whether or not minced ), fresh or chilled :  Other fish meat (whether or not minced):   Other than of freshwater fish :   Other than flaps of herring : ex 0304 10 98 Other: dogfish and other sharks (Squalus spp.), porbeagles {Lamna cornubica; Isurus nasus ), lesser or Greenland halibut (Rheinhardtius hippoglossoides ), Atlantic halibut (Hippoglossus hippoglossus ) Frozen fillets :  Of cod (Gadus morhua, Gadus macrocephalus, Gadus agac ) and of fish of the species Boregadus saida : 0304 20 21   Of cod of the species Gadus macrocephalus 0304 20 29   Other 29 . 6 . 96 1 EN Official Journal of the European Communities No L 160/37 ( 1 ) (2 ) 0304 20 31  Of coalfish (Pollachius virens ) 0304 20 33  Of haddock (Melanogrammus aeglefinus )  Of redfish (Sebastes spp.): 0304 20 37 Other than of the species Sebastes marinus 0304 20 41  Of whiting (Merlangius merlangus ) 0304 20 43  Of ling (Molva spp .) 0304 20 71  Of plaice (Pleuronectes platessa ) 0304 20 73  Of flounder ( Platichthys flesus ) 0304 20 87  Of swordfish (Xiphias gladius ) Fish meat, frozen : 0304 90 39  Of cod of the species Gadus ogac and of fish of the species Boreogadus saida 0304 90 41  Of coalfish (Pollachius virens ) 0304 90 45  Of haddock (Melanogrammus aeglefinus ) 0304 90 57  Of monkfish (Lophius spp.) 0304 90 59  Of blue whiting (Micromesistius poutassou or Gadus poutassou ) 0304 90 97  Of other saltwater fish 0305 69 50 Pacific salmon (Oncorhynchus nerka, Oncorhynchus gorbuscha, Oncorhynchus keta, Oncorhynchus tschawytscha, Oncorhynchus kisutch, Oncorhynchus masou and Oncorhynchus rhodurus), Atlantic salmon (Salmo salar ) and Danube salmon (Hucho hucho), salted or in brine Crustaceans, frozen : 0306 11  Rock lobster and other sea crawfish (Palinurus spp., Panulirus spp., Jasus spp .) 0306 12  Lobsters (Homarus spp.)  Shrimps and prawns: 0306 13 10 Of the family pandalidae 0306 13 90 Other shrimps and prawns other than shrimps of the genus Crangon 0306 14  Crabs 0306 19 10  Freshwater crayfish No L 160/38 [ EN Official Journal of the European Communities 29 . 6 . 96 ( 1 ) (2 ) 0306 19 90  Other, including flours , meals and pellets , fit for human consumption Crustaceans, not frozen : 0306 21 00  Rock lobster and other sea crawfish (Palinurus spp ., Panulirus spp ., Jasus spp.) 0306 22 Lobsters (Homarus spp .) Shrimps and prawns : 0306 23 10   Of the family Pandalidae 0306 23 90   Other than of the family Pandalidae or of the genus Crangon 0306 24  Crabs  Other, including flours, meals and pellets : 0306 29 10   Freshwater crayfish ex 0306 29 90   Puerullus spp. Molluscs : 0307 10 90 Oysters other than flat oysters (of the genus Ostrea ), live and weighing ( shell included ) not more than 40 g each Scallops : 0307 21 00   Live, fresh or chilled 0307 29   Other  Mussels ( Perna spp .): 0307 31 90   Live , fresh or chilled 0307 39 90   Other 0307 41 10  Cuttle fish {Sepia officinalis, Rossia macrosoma, Sepiola spp.), live , fresh or chilled 0307 41 99  Squid other than Loligo spp. or Ommastrephes sagittatus, live, fresh or chilled 0307 49 01  Cuttle fish (Sepia officinalis, Rossia macrosoma, Sepiola spp.), frozen 0307 49 11 0307 49 18  Other cuttle fish and squid, other than frozen : 0307 49 71   Cuttle fish (Sepia officinalis, Rossia macrosoma and Sepiola spp .) 0307 49 99   Squid other than Loligo spp. or Omnastrephes sagittatus 29 . 6 . 96 [ ENI Official Journal of the European Communities No L 160/39 ( 1 ) ( 2 ) Octopus (Octopus spp .): 0307 51 00  Live, fresh or chilled 0307 59  Other Other : 0307 91 00  Live, fresh or chilled  Other, frozen : 0307 99 13   Striped venus and other species of the family Veneridae 0307 99 15   Jellyfish (Rhopilema spp.) 0307 99 18   Other aquatic invertebrates 0307 99 90  Other, other than frozen 0410 00 00 Edible products of animal origin, not elsewhere specified or included 0602 10 90 Unrooted cuttings and slips, other than of vines Outdoor plants :  Trees, shrubs and bushes, other than forest trees : 0602 90 45 Rooted cuttings and young plants 0603 10 15 Cut orchids, fresh, from 1 June to 31 October Foliage , branches and other parts of plants, without flowers or flower buds, and grasses, mosses and lichens, being goods of a kind suitable for bouquets or for ornamental purposes: 0604 10 90  Mosses and lichens , other than reindeer moss  Other: Fresh Christmas trees: 0604 91 21    Nordmann's firs (Abies nordmanniana ( Stev.) Spach ) and noble firs (Abies procera Rhed .) 0604 91 29  Other Fresh conifer branches: 0604 91 49 Other than of Nordmann's firs (Abies nordmanniana (Stev.] Spach ) and noble firs (Abies procera Rhed.) 0604 91 90   Other, fresh 0802 12 90 Almonds, shelled, other than bitter 0802 31 00 Walnuts, in shell 0804 40 20 Avocadoes, fresh or dried, from 1 December to 31 May 0804 40 95 No L 160/40 fENl Official Journal of the European Communities 29 . 6 . 96 ( 1 ) ( 2 ) 0805 40 Grapefruit, fresh or dried Fruit and nuts , uncooked or cooked by steaming or boiling in water, frozen: 0811 20 90  Loganberries, whitecurrants and gooseberries, not containing added sugar or other sweetening matter 0811 90 31  Other, with a sugar content not exceeding 13 % by weight 0811 90 39  Not containing added sugar or other sweetening matter : 0811 90 85 Tropical fruit and tropical nuts 0811 90 95 Other 0812 90 40 Fruit of the species Vaccinium myrtillus , provisionally preserved, but unsuitable in that state for immediate consumption Fruit, dried, other than that of heading Nos 0801 to 0806 : 0813 40 50  Papaws (papayas ) 0813 40 70  Cashew apples, lychees, jackfruit, sapodillo plums , passion fruit, carambola and pitahaya 0813 40 95  Other  Fruit salads of dried fruit , other than that of heading Nos 0801 to 0806 : 0813 50 12 Not containing prunes 0813 50 15 0813 50 31  Mixtures exclusively of dried nuts of heading Nos 0801 and 0802 0813 50 39 0901 21 00 Coffee, roasted 0901 22 00 0905 00 00 Vanilla 0907 00 00 Cloves (whole fruit, cloves and stems ) 0910 40 13 Thyme, other than wild thyme, neither crushed nor ground 0910 40 19 Thyme, crushed or ground 0910 40 90 Bay leaves 0910 91 90 Mixtures of spices, neither crushed nor ground 0910 99 99 Other spices , crushed or ground, other than mixtures 29 . 6 . 96 EN Official Journal of the European Communities No L 160/41 ( 1 ) ( 2 ) 1209 21 00 Lucerne ( alfalfa ) seed Seeds of forage plants , other than beet seed: 1209 29 80  Other 1209 30 00 Seeds of herbaceous plants cultivated principally for their flowers 1209 91 Vegetable seeds 1209 99 91 Seeds of plants cultivated principally for their flowers, other than those of subheading No 1209 30 1209 99 99 Other seeds Palm oil and its fractions, not chemically modified : 1511 10 90  Crude oil , other than for technical or industrial uses other than the manufacture of foodstuffs for human consumption 1511 90  Other 1513 11 Coconut (copra ) oil and its fractions, crude 1513 21 Palm kernel or babassu oil and fractions thereof, crude 1521 90 99 Beeswax and other insect waxes, other than raw 1603 00 10 Extracts and juices of meat, fish or crustaceans, molluscs and other aquatic invertebrates, in immediate packings of a net content of 1 kg or less Prepared or preserved fish, whole or in pieces but not minced: 1604 15 90  Mackerel of the species Scomber australasicus 1604 19 92  Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus ) 1604 19 93  Coalfish (Pollachius virens ) 1604 19 94  Hake (Merluccius spp ., Urophycis spp.) 1604 19 95  Alaska pollack ( Theragra chalcogramma) and pollack ( Pollachius pollachius ) 1604 19 98  Other ex 1604 20 90 Other prepared or preserved fish :  Smoked coalfish ; sprats, mackerel (Scomber australasicus ) and river lamprey 1604 30 Caviar and caviar substitutes Crustaceans, molluscs and other aquatic invertebrates , prepared or preserved : 1605 10 00  Crab 1605 20  Shrimps and prawns 1605 30 00  Lobster No L 160/42 1 EN 29 . 6 . 96Official Journal of the European Communities U ) (2 ) 1605 40 00 1605 90 11 1605 90 19 1605 90 30 1805 00 00 1806 10 15 1806 10 20 1902 20 10  Other crustaceans  Mussels (Mytilus spp . Perna spp.), in airtight containers  Mussels (Mytilus spp . Perna spp.), other than in airtight containers  Molluscs other than mussels Cocoa powder, not containing added sugar or other sweetening matter Cocoa powder, containing added sugar or other sweeting matter :  Containing no sucrose or containing less than 65 % by weight of sucrose ( including invert sugar expressed as sucrose) or isoglucose expressed as sucrose Stuffed pasta, containing more than 20 % by weight of fish, crustaceans, molluscs or other aquatic invertebrates Vegetables, fruit, nuts and other edible parts of plants , prepared or preserved by vinegar or acetic acid :  Fruit of the genus Capsicum other than sweet peppers or pimentoes  Palm hearts Vegetables , fruit, nuts and other edible parts of plants , preserved by sugar (drained, glace or crystallized ):  Other than with sugar content exceeding 13 % by weight: Tropical fruit and tropical nuts   Other 2001 90 20 2001 90 60 2006 00 91 2006 00 99 Jams, fruit jellies, marmalades, fruit or nut purÃ ©e and fruit or nut pastes, being cooked preparations : 2007 10 91 2007 10 99  Other than with a sugar content exceeding 13 % by weight: Homogenized Fruit, nuts and other edible parts of plants, otherwise prepared or preserved :  Nuts and other seeds , other than ground nuts  Palm hearts  Mixtures :   Containing added spirit :  With a sugar content exceeding 9 % by weight : 2008 19 2008 91 00 29 . 6 . 96 EN Official Journal of the European Communities No L 160/43 ( 1 ) ( 2 ) 2008 92 12   Of an actual alcoholic strength by mass not exceeding 11,85 % mas 2008 92 14 2008 92 32 With a sugar content not exceeding 9 % by weight 2008 92 34 2008 92 36 2008 92 38   Not containing added spirit or added sugar : 2008 92 92  In immediate packings of a net content of 4,5 kg or more 2008 92 93 2008 92 94 2008 92 96 2008 99 11  Ginger , containing added spirit 2008 99 19  Other : Containing added spirit:    With a sugar content not exceeding 9 % by weight : 2008 99 38     Of an actual alcoholic strength by mass exceeding 11,85 % mas 2008 99 40 Not containing added spirit, containing added sugar, in immediate packings of a net content exceeding 1 kg: 2008 99 47  Other than ginger, grapes, plums and prunes, passionfruit, guavas and tamarinds 2008 99 49 Juice of any other single fruit or vegetable, unfermented:  Of a density exceeding 1,33 g/cc at 20 ° C: 2009 80 36 Of a value exceeding ECU 30 per 100 kg net weight 2009 80 38  Of a density not exceeding 1,33 g/cc at 20 ° C : 2009 80 71 Cherry juice, of a value exceeding ECU 30 per 100 kg net weight, containing added sugar Other, of a value not exceeding ECU 30 per 100 kg net weight : No L 160/44 [ EN Official journal of the European Communities 29 . 6 . 96 ( 1 ) (2 ) 2009 80 88 With an added sugar content not exceeding 30 % by weight 2009 80 89 2009 80 96   Cherry juice, not containing added sugar 2101 11 11 2101 11 19 Extracts , essences and concentrates of coffee, and preparations with a basis of these extracts, essences or concentrates or with a basis of coffee 2102 30 00 Prepared baking powders 2302 50 00 Bran, sharps and other residues from the milling, sifting or other working of leguminous plants 2309 10 90 Dog or cat food put up for retail sale , other than containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup falling within subheadings 1702 30 51 to 1702 30 99 , 1702 40 90 , 1702 90 50 and 2106 90 55 or milk products Other preparations of a kind used in animal feeding: 2309 90 91  Beet-pulp with added molasses 2309 90 93  Premixtures 2309 90 98  Other Unmanufactured tobacco; tobacco refuse : 2401 10 30  Tobacco not stemmed/stripped 2401 10 49 2401 10 50 2401 10 80 2401 10 90 2401 20 30  Tobacco partly or wholly stemmed/stripped 2401 20 49 2401 20 50 2401 20 80 2401 20 90 2401 30 00  Tobacco refuse 2402 10 00 Cigars , cheroots and cigarillos, containing tobacco 29 . 6 . 96 EN Official Journal of the European Communities No L 160/45 Part 4 Non-sensitive products CN code Description of goods (D ( 2 ) Live horses :  Other than pure-bred breeding animals : 0101 19 10   Horses for slaughter ( a ) Meat of swine, other than domestic swine:  Fresh or chilled : 0203 11 90   Carcases and half-carcases 0203 12 90   Hams, shoulders and cuts thereof, with bone in 0203 19 90   Other  Frozen : 0203 21 90   Carcases and half-carcases 0203 22 90   Hams, shoulders and cuts thereof, with bone in 0203 29 90 Other Edible offal :  Of bovine animals , fresh or chilled : l   Other than for the manufacture of pharmaceutical products : 0206 10 91    Livers 0206 10 99 Other  Of bovine animals , frozen:   Other than for the manufacture of pharmaceutical products : 0206 21 00    Tongues 0206 22 90    Livers 0206 29 99   Other I  Of swine, other than domestic swine, other than for the manufacture of pharmaceutical products : 0206 30 90   Fresh or chilled   Frozen : 0206 41 99    Livers ( a ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions No L 160/46 PEN Official Journal of the European Communities 29 . 6 . 96 ( 1 ) ( 2 ) 0206 49 99 Other  Of sheep and goats , other than for the manufacture of pharmaceutical products : 0206 80 99   Fresh or chilled ¢ 0206 90 99 Frozen 0207 34 Fatty livers , fresh or chilled Fatty livers , frozen: 0207 36 81  Of geese 0207 36 85  Of ducks Other meat and edible meat offal, fresh, chilled or frozen : 0208 10 90  Of rabbits , other than domestic, or of hares 0208 20 00  Frogs' legs  Of game other than of rabbits or hares : 0208 90 20 Of quails 0208 90 40 ! Other 0301 10 90 Live ornamental fish, saltwater Eels 'Anguilla spp.': 0301 92 00  Live 0302 66 00  Fresh or chilled 0303 76 00  Frozen Skins and other parts of birds, with their feathers or down, feathers and parts of feathers (whether or not with trimmed edges ), not further worked than cleaned , disinfected or treated for preservation; powder and waste of feathers or parts of feathers :  Feathers of a kind used for stuffing; down : 0505 10 90   Other than raw 0505 90 00  Other 0601 20 10 Chicory plants and roots , other than roots of heading No 1212 0602 20 10 Vine slips , grafted or rooted Foliage, branches and other parts of plants , without flowers or flower buds, and grasses , mosses and lichens, being goods of a kind suitable for bouquets or for ornamental purposes :  Conifer branches, fresh : 0604 91 41 Of Nordmann's firs (Abies nordmanniana (Stev .) Spach ) and of noble firs (Abies procera Rhed.) 29 . 6 . 96 EN Official Journal of the European Communities No L 160/47 ( 1 ) ( 2 ) 0604 99 10  Other, not further prepared than dried Dried leguminous vegetables, shelled, whether or not skinned or split: 0713 10  Peas ( Pisum sativum ) 0713 20  Chickpeas (garbanzos ) 0713 31  Beans ( Vigna spp., Phaseolus spp .) 0713 32 0713 33 0713 39 0713 40  Lentils 0714 20 10 Sweet potatoes, fresh, whole, intended for human consumption ( a ) 0714 90 90 Jerusalem artichokes and sago pith , fresh, chilled, frozen or dried Other nuts, fresh or dried, whether or not shelled or peeled: 0802 50 00  Pistachios 0802 90 50  Pine nuts 0802 90 60  Macadamia nuts 0802 90 85  Other 0804 50 00 Guavas, mangoes and mangosteens , fresh or dried 0807 20 00 Papaws (papayas ), fresh 0812 90 30 Papaws (papayas ), provisionally preserved, but unsuitable in that state for immediate consumption 0814 00 00 Peel of citrus fruit or melons ( including watermelons ), fresh, frozen , dried or provisionally preserved in brine , in sulphur water or in other preservative solutions 0901 11 00 Coffee, not roasted, not decaffeinated 0901 90 10 Coffee husks and skins 0902 10 00 Green tea (not fermented ) in immediate packings of not exceeding 3 kg 0904 12 00 Pepper of the genus Piper, crushed or ground ( a ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions No L 160/48 [ EN Official Journal of the European Communities 29 . 6 . 96 ( 1 ) (2 ) Fruits of the genus Capsicum or of the genus Pimenta, dried or crushed or ground : 0904 20 39  Other fruits of the genus Capsicum or of the genus Pimenta, dried, neither crushed nor ground 0904 20 90  Crushed or ground 0908 10 90 Nutmeg, other than neither nor crushed nor ground, for the industrial manufacture of essential oils or resinoids 0908 20 90 Mace, crushed or ground 0909 10 90 Seeds of badian 0910 20 Safran 0910 91 10 Mixtures of spices, neither crushed nor ground 0910 99 91 Other spices , neither crushed nor ground Seeds of forage plants, of a kind used for sowing: 1209 22  Clover ( Trifolium spp .) seed 1209 23  Fescue seed 1209 24 00  Kentucky blue grass ( Poa pratensis L. ) seed 1209 25  Rye grass (Lolium multiflorum Lam., Lolium perenne L. ) seed 1209 26 00  Timothy grass seed 1209 29 10  Vetch seed; seeds of the genus Poa (Poa palustris L. , Poa trivialis L. ); cocksfoot grass (Dactylis glomerata L. ); bent grass (Agrostis ) 1209 29 50  Lupine seed 1211 10 00 Liquorice roots, fresh or dried, whether or not cut, crushed or powdered 1211 90 30 Tonquin beans, fresh or dried 1212 10 91 Locust bean seeds, not decorticated, crushed or ground 1212 30 00 Apricot, peach or plum stones and kernels 1212 99 10 Chicory roots of a kind used primarily for human consumption 1302 12 00 Vegetable saps and extracts , of liquorice 1302 31 00 Agar-agar 1302 32 10 Mucilages and thickeners of locust beans or locust bean seeds 29 . 6 . 96 EN Official Journal of the European Communities No L 160/49 ( 1 ) ( 2 ) 1501 00 11 Pig fat ( including lard ), for industrial uses other than the manufacture of foodstuffs for human consumption ( a ) 1503 00 30 Tallow oil , not emulsified or mixed or otherwise prepared, for industrial uses other than the manufacture of foodstuffs for human consumption ( a ) 1505 90 00 Wool grease and fatty substances derived therefrom ( including lanolin ), other than crude wool grease 1506 00 00 Other animal fats and oils and their fractions, whether or not refined, but not chemically modified 1511 10 10 Palm oil , crude, for technical or industrial uses other than the manufacture of foodstuffs for human consumption ( a ) Other fixed vegetable fats and oils and their fractions, whether or not refined , but not chemically modified : 1515 40 00  Tung oil and its fractions 1515 60 90  Jojoba oil, other than raw oil 1515 90 10  Oiticica oils ; myrtle wax and Japan wax; their fractions 1516 20 10 Hydrogenated castor oil , so called 'opal-wax' 1518 00 95 Inedible mixtures or preparations of animal or of animal and vegetable fats and oils and their fractions 1521 10 90 Vegetable waxes ( other than triglycerides ), other than raw Residues resulting from the treatment of fatty substances or animal or vegetable waxes:  Other than containing oil having the characteristics of olive oil : 1522 00 99   Other than oil foots and dregs and soapstocks 1603 00 30 Extracts and juices of meat, fish or crustaceans, molluscs or other aquatic invertebrates, in immediate packings of a net content of more than 1 kg but less than 20 kg 1801 00 00 Cocoa beans, whole or broken, raw or roasted 1901 20 00 Mixes and doughs for the preparations of bakers ' wares of heading No 1905 Food preparations : 1901 90 91  Other, containing no milk fats , sucrose, isoglucose or starch or containing less than 1,5 % milk fat, 5 % sucrose ( including invert sugar) or isoglucose, 5 % glucose or starch Fruit, nuts and other edible parts of plants , otherwise prepared or preserved :  Pineapples : 2008 20 19   Containing added spirit 2008 20 39 ( a ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions No L 160/50 I EN Official Journal of the European Communities 29. 6 . 96 ( 1 ) ( 2 ) 2101 20 20 2101 20 92 Extracts, essences and concentrates of tea or matÃ ©, and preparations with a basis of these extracts, essences or concentrates or with a basis of tea or matÃ © 2101 20 98 2101 20 19 Inactive yeasts, other than in tablet, cube or similar form, or in immediate packings of a net content not exceeding 1kg 2102 20 90 Single-cell micro-organisms, dead (not including vaccines of heading No 3002 ) 2103 30 10 Mustard flour 2201 10 Mineral waters and aerated waters , not containing added sugar or other sweetening matter nor flavoured 2203 00 Beer made from malt Spirits , liqueurs and other spirituous beverages : 2208 20 26  Spirits obtained by distilling grape wine or grape marc 2208 20 29 2208 20 86 2208 20 89 2208 30 11  Bourbon whiskey (a ) 2208 30 19 2208 30 32  Malt whisky, in containers holding 2 litres or less 2208 30 52  Blended whisky 2208 30 58 2208 30 72  Other Scotch whisky, in containers holding 2 litres or less 2208 30 82  Other whisky 2208 30 88 2208 90 33  Plum, pear or cherry spirit (excluding liqueurs ) 2208 90 38  Other spirits (excluding liqueurs ): 2208 90 48   Distilled from fruit, other than Calvados 2208 90 71 Distilled from fruit 2308 90 90 Vegetable materials and vegetable waste, vegetable residues and by-products, of a kind used in animal feeding, not elsewhere specified or included, other than acorns, horse-chestnuts and pomace or marc of fruit 2309 90 10 Fish or marine mammal solubles (*) Entry under this subheading is subject to conditions laid down in the relevant Community provisions 29 . 6 . 96 EN Official Journal of the European Communities No L 160/51 ANNEX II PART 1 List of sectors and countries referred to in Articles 4 and 5 (*) CN code Description of goods Countries concerned Chapters 1 and 2 Live animals; meat and edible meat offal Argentina Brazil Uruguay Chapter 3 1604 1605 1902 20 10 Fish and crustaceans , molluscs and other aquatic vertebrates; prepared or preserved fish ; caviar and caviar substitutes prepared from fish eggs ; crustaceans, molluscs and other aquatic invertebrates, prepared or preserved; stuffed pasta, whether or not cooked or otherwise preserved, containing more than 20 % by weight of fish, crustaceans, molluscs or other aquatic invertebrates Thailand Chapter 4 Dairy produce; birds' eggs; natural honey; edible products of animal origin, not elsewhere specified or included Argentina ( ] ) Mexico Chapter 5 Products of animal origin, not elsewhere specified or included China Chapters 6 to 8 Live trees and other plants; bulbs , roots and the like ; cut flowers and ornamental foliage; edible vegetables and certain roots and tubers; edible fruit and nuts; peel of citrus fruits or melons Chile Mexico Thailand Chapter 9 Coffee, tea, matÃ © and spices Brazil Chapters 10 and 11 Cereals ; products of the milling industry; malt; starches; inulin; wheat gluten Malaysia (*) Chapter 12 Oil seeds and oleaginous fruits ; miscellaneous grains, seeds and fruit; industrial or medicinal plants; straw and fodder China (') Ukraine Chapter 13 Lac; gums, resins and other vegetable saps and extracts Brazil i 1 ) Chile f 1 ) Chapter 15 Animal or vegetable fats and oils and their cleavage products ; prepared edible fats; animal or vegetable waxes Indonesia Malaysia Philippines Chapters 16 to 23 except for codes 1604 , 1605 and 1902 20 10 Preparations of meat, of fish or of crustaceans, molluscs or other aquatic invertebrates; sugars and sugar confectionery; cocoa and cocoa preparations; preparations of cereals , flour, starch or milk; pastry cooks ' products ; preparations of vegetables, fruit , nuts or other parts of plants ; miscellaneous edible preparations; beverages , spirits and vinegar; residues and waste from the food industries; prepared animal fodder Argentina Brazil Thailand Chapter 24 Tobacco and manufactured tobacco substitutes Brazil (") Notwithstanding the rules for the interpretation the combined nomenclature, the wording of the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes . (') Application of Article 5 ( 1 ). No L 160/52 lENl Official Journal of the European Communities 29 . 6 . 96 PART 2 Identification of countries and sectors referred to in Article 4 I. Classification of beneficiary countries by development index The development index represents each country 's overall level of industrial development compared with that of the European Union . It is based on the following formula, which combines per capita income with the level of manufactured exports : { log[(Y i/POPi )/(Yue/POPue )] + log[Xi/Xue]} in which: Y = the beneficiary country 's income, Yue = the European Union's income , POPi = the beneficiary country's population , POPue = the population of the European Union, Xi = the value of the beneficiary country's manufactured exports. Xue = the value of the European Union 's manufactured exports . Using this formula, an index of 0 means the beneficiary's level of industrial developments is equal to that of the European Union . Figures for income and population are taken from World Bank statistics (World Development Report 1993 ) and those for manufactured exports from the UNCTAD Handbook of International Trade and Development Statistics ( 1992 ). II . Classification of beneficiary countries by relative sectoral specialization index A beneficiary country's specialization index is derived from the relationship between the proportion of imports in a determined sector coming from this country within the total amount of Community imports in this sector, on the one hand, and on the other hand, this country's share proportion of the total Community imports . III . Combining the development and specialization indexes The combination of these two indexes determines how Article 4 will be applied to each beneficiary country. For countries with a development index greater than - 1 , Article 4 will apply when the specialization index equals or exceeds 1 . For countries with a development index between -1 and - 1,23, Article 4 will apply when the specialization index equals or exceeds 1,5 . For countries with a development index between - 1,23 and -1,70, Article 4 will apply when the specialization index equals or exceeds 5 . For countries with a development index between -1,70 and -2, Article 4 will apply when the specialization index equals or exceeds 7. Article 4 will not apply to countries with a development index of less than -2. 29 . 6 . 96 EN Official Journal of the European Communities No L 160/53 ANNEX III List of beneficiary countries and territories enjoying generalized tariff preferences (') A. INDEPENDENT COUNTRIES 070 Albania 336 Eritrea (2 ) 520 Paraguay 072 Ukraine 338 Djibouti ( 2 ) 524 Uruguay 073 Belarus 342 Somalia ( 2 ) 528 Argentina 074 Moldova 346 Kenya 600 Cyprus 075 Russia 350 Uganda ( 2 ) 604 Lebenan 076 Georgia 352 Tanzania ( 2 ) 608 Syria 077 Armenia 355 Seychelles and dependencies 612 Iraq 078 Azerbaijan 366 Mozambique (2 ) 616 Iran 079 Kazakhstan 370 Madagascar ( 2 ) 628 Jordan 080 Turkmenistan 373 Mauritius 632 Saudi Arabia 081 Uzbekistan 375 Comoros ( 2 ) 636 Kuwait 082 Tajikistan 378 Zambia ( 2 ) 640 Bahrain 083 Kyrgyzstan 382 Zimbabwe 644 Qatar 091 Slovenia 386 Malawi ( 2 ) 647 United Arab Emirates 092 Croatia 388 South Africa 649 Oman 093 Bosnia and Herzegovina 389 Namibia 653 Yemen ( 2 ) 204 Morocco 391 Botswana (2 ) 660 Afghanistan (2 ) 208 Algeria 393 Swaziland 662 Pakistan 212 Tunisia 395 Lesotho ( 2 ) 664 India 216 Libya 412 Mexico 666 Bangladesh (2 ) 220 Egypt 416 Guatemala ( 3 ) 667 Maldives (2 ) 224 Sudan (2 ) 421 Belize 669 Sri Lanka 228 Mauritania ( 2 ) 424 Honduras ( 3 ) 672 Nepal ( 2 ) 232 Mali (2 ) 428 El Salvador (-3 ) 675 Bhutan (2 ) 236 Burkina Faso ( 2 ) 432 Nicaragua ( 3 ) 676 Myanmar ( formerly Burma) ( 2 ) 240 Niger (2 ) 436 Costa Rica ( 3 ) 680 Thailand 244 Chad ( 2 ) 442 Panama ( 3 ) 684 Laos ( 2 ) 247 Cape Verde ( 2 ) 448 Cuba 690 Vietnam 248 Senegal 449 St. Kitts (Christopher) and 696 Cambodia ( 2 ) 252 Gambia (2) Nevis 700 Indonesia 257 Guinea-Bissau ( 2 ) 452 Haiti ( 2 ) 701 Malaysia 260 Guinea (2 ) 453 Bahamas 703 Brunei 264 Sierra Leone ( 2 ) 456 Dominican Republic 706 Singapore 268 Liberia (2 ) 459 Antigua and Barbuda 708 Philippines 272 CÃ ´te d'Ivoire 460 Dominica 716 Mongolia 276 Ghana 464 Jamaica 720 China 280 Togo (2 ) 465 St. Lucia 728 South Korea 284 Benin (2 ) 467 St. Vincent 801 Papua New Guinea 288 Nigeria 469 Barbados 803 Nauru 302 Cameroon 472 Trinidad en Tobago 806 Solomon Islands ( 2 ) 306 Central African Republic (2 ) 473 Grenada 807 Tuvalu (2 ) 310 Equatorial Guinea (2 ) 480 Colombia ( 3 ) 812 Kiribati ( 2 ) 311 SÃ £o TomÃ © and Principe ( 2 ) 484 Venezuela ( 3 ) 815 Fiji 314 Gabon 488 Guyana 816 Vanuatu (2 ) 318 Congo 492 Suriname 817 Tonga ( 2 ) 322 Zaire ( 2 ) 500 Ecuador ( 3 ) 819 Western Samoa (2 ) 324 Rwanda (2 ) 504 Peru ( 3 ) 823 Federated States of Micronesia 328 Burundi (2 ) 508 Brazil 824 Marshall Islands 330 Angola (2 ) 512 Chile 825 Palau 334 Ethiopia (2 ) 516 Bolivia ( 3 ) ( ] ) The code number preceding the name of each beneficiary country is that given in the 'Geonomenclature ' [Regulation (EC) No 68/96 (OJ . No. L 14, 19 . 1 . 1996, p. 6 )]. (2 ) This country is also included in Annex IV. (3 ) This country is also included in Annex V. No L 160/54 | EN | Official Journal of the European Communities 29 . 6 . 96 B. COUNTRIES AND TERRITORIES dependent or administered or for whose external relations Member States of the Community or third countries are wholly or partly responsible 044 Gibraltar 329 St . Helena and St . Helena dependencies 357 British Indian Ocean Territories 377 Mayotte 406 Greenland 408 St. Pierre and Miquelon 413 Bermuda 446 Anguilla 454 Turks- and Caicos Islands 457 Virgin Islands of United States 463 Cayman Islands 468 British Virgin Islands 470 Montserrat 474 Aruba 478 Netherlands Antilles 529 Falklands Islands 740 Hong Kong 743 Macao 802 Australia Oceania (Christmas Island, Cocos (Keeling ) Islands, Heard- and McDonald Islands, Norfolk Island ) 809 New Caledonia and dependencies 810 American Oceania (*) 811 Wallis and Futuna f 1 ) 813 Pitcairn 814 New Zealand Oceania (Tokelau and Niue Islands, Cook Islands ) 822 French Polynesia 890 Polar Regions (French Southern and Antarctic Territories, Australian Antarctic Territories, British Antarctic Territories , South Georgia and South Sandwich Islands ) Note: The above lists may be amended subsequently to take account of changes in the international status of countries or territories . C. OTHER BENEFICIARIES 096 Former Yugoslav Republic of Macedonia f 1 ) American Oceania includes : American Samoa , Guam, minor US outlying islands (Baker, Howland, Jarvis, Johnston, Kingman Reef, Midway, Palmyra and Wake ) ( OJ . No L 14, 19 . 1 . 1996, p. 6 ). 29 . 6 . 96 EN Official Journal of the European Communities No L 160/55 ANNEX IV List of least-developed developing countries 224 Sudan 350 Uganda 228 Mauritania 352 Tanzania 232 Mali 366 Mozambique 236 Burkina Faso 370 Madagascar 240 Niger 375 Comores 244 Chad 378 Zambia 247 Cape Verde 386 Malawi 252 Gambia 391 Botswana 257 Guinea-Bissau 395 Lesotho 260 Guinea 452 Haiti 264 Sierra Leone 653 Yemen 268 Liberia 660 Afghanistan 280 Togo 666 Bangladesh 284 Benin 667 Maldives 306 Central African Republic 672 Nepal 310 Equatorial Guinea 675 Bhutan 311 SÃ £o TomÃ © and Principe 676 Myanmar ( formerly 322 Zaire Burma ) 324 Rwanda 684 Laos 328 Burundi 696 Cambodia (Kampuchea ) 330 Angola 806 Salomon Islands 334 Ethiopia 807 Tuvalu 336 Eritrea 812 Kiribati 338 Djibouti 816 Vanuatu 342 Somalia 817 Tonga 819 Western Samoa ANNEX V List of countries referred to in Article 3 (2) Andean Group 480 Colombia 484 Venezuela 500 Ecuador 504 Peru 516 Bolivia Central American Common Market 416 Guatemala 424 Honduras 428 El Salvador 432 Nicaragua 436 Costa Rica 442 Panama No L 160/56 EN Official Journal of the European Communities 29 . 6 . 96 ANNEX VI (') List of products mentioned in Article 3 Notwithstanding the rules for the interpretation of the combined nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together. Agricultural products qualifying under the ordinary arrangements for exemption or total temporary suspension of the Common Customs Tariff are only token entries . CN code Description of goods (D (2 ) Live horses, other than pure-bred breeding animals: 0101 19 10  Horses for slaughter ( a ) 0101 19 90  Other horses 0104 20 10 Live goats , pure-bred breeding animals ( a ) 0106 00 10 Domestic rabbits, live 0106 00 20 Pigeons, live 0203 11 90 Meat of swine, fresh, chilled or frozen, other than of domestic swine 0203 12 90 0203 19 90 0203 21 90 0203 22 90 0203 29 90 0205 00 Meat of horses , asses, mules or hinnies , fresh, chilled or frozen Edible offal , fresh, chilled or frozen : 0206 10 91  Of bovine animals 0206 10 99 0206 21 00 0206 22 90 0206 29 99 0206 30 90  Of swine , other than domestic swine 0206 41 99 0206 49 99 0206 80 91  Of horses, asses, mules or hinnies 0206 90 91 (') Wherever customs duties comprise an ad valorem duty plus one or more specific duties, the preferential reduction is limited to ad valorem duty . Where the customs duties comprise an ad valorem duty with a minimum and a maximum duty, the preferential reduction also applies to that minimum and maximum duty. ( a ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 29 . 6 . 96 EN Official Journal of the European Communities No L 160/57 ( 1 ) (2 ) 0206 80 99  Of sheep and goats 0206 90 99 0207 34 Fatty livers of ducks or geese , fresh, chilled or frozen 0207 36 81 0207 36 85 0208 all codes except 0208 90 50 Other meat and edible meat offal , fresh, chilled or frozen Meat and edible meat offal , salted in brine, dried or smoked :  Meat : 0210 11 90 O   Of swine other than domestic swine 0210 19 90 O 0210 90 21 O   Of reindeer 0210 90 29 f )   Other CHAPTER 3 (2 ) FISH AND CRUSTACEANS, MOLLUSCS AND OTHER AQUATIC INVERTEBRATES 0407 00 90 Birds ' eggs, in shell , fresh , preserved or cooked, other than poultry eggs 0409 00 00 Natural honey 0410 00 00 Edible products of animal origin, not elsewhere specified or included CHAPTER 5 PRODUCTS OF ANIMAL ORIGIN, NOT ELSEWHERE SPECIFIED OR INCLUDED CHAPTER 6 (') LIVE TREES AND OTHER PLANTS; BULBS, ROOTS, AND THE LIKE; CUT FLOWERS AND ORNAMENTAL FOLIAGE 0701 Potatoes , fresh or chilled 0706 90 30 Horseradish ( Cochlearia armoracia), fresh or chilled 0707 00 25 Cucumbers, fresh or chilled, from 16 May to 31 October 0707 00 30 0708 Leguminous vegetables, shelled or unshelled, fresh or chilled other vegetables, fresh , or chilled: ex 0709 20 00  Asparagus, from 1 October to 31 January 0709 30 00  Aubergines ( egg-plants ) 0709 40 00  Celery, other than celeriac 0709 51 30  Chanterelles 0709 60 10  Sweet peppers 0709 60 99  Other O For products of CN codes marked with an asterisk, originating in the countries listed in Annex V, the preferential duty is established in accordance with Article 2 and Annex I. (2 ) The preferential duty is 3.6 % for shrimps of CN code 0306 13 originating in the countries listed in Annex V. ( 3 ) For cut flowers of heading No 0603 , originating in the countries listed in Annex V, the conditions laid down by Article 14(1 ) are deemed to be fulfilled when the quantities put into free circulation with preferential benefit in any year exceed the volume of imports from one of those countries into the Community corresponding to the figure half-way between the highest and the average quantity for the last four years for which statistics are available. No L 160/58 rENl Official Journal of the European Communities 29 . 6 . 96 ( 1 ) ( 2 ) 0709 90 71  Courgettes 0709 90 73 0709 90 75 0709 90 77 0709 90 79 0709 90 90  Other 0710 all codes except 0710 80 10 Vegetables ( uncooked or cooked by steaming or boiling in water), frozen 0711 all codes except 0711 20 10 and 0711 20 90 Vegetables provisionally preserved ( for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions ), but unsuitable in that state for immediate consumption Dried vegetables, whole, cut, sliced, broken or in powder, but not further prepared : 0712 20 00  Onions 0712 30 00  Mushrooms and truffles 0712 90 05  Potatoes 0712 90 30  Tomatoes 0712 90 50  Carrots ex 0712 90 90  Other, excluding olives 0713 Dried leguminous vegetables , shelled, whether or not skinned or split 0714 20 10 Sweet potatoes, fresh, whole , intended for human consumption (a ) 0714 90 90 Jerusalem artichokes and similar roots and tubers with high inulin content; sago pith Other nuts , fresh or dried, whether or not shelled or peeled: 0802 50 00  Pistachios 0802 90 50  Pine nuts 0802 90 60  Macadamia nuts 0802 90 85  Other 0803 00 90 Bananas, including plantains, dried 0804 10 00 Dates, pineapples, avocados, guavas, mangoes and mangosteens, fresh or dried 0804 30 00 0804 40 0804 50 00 Citrus fruit, fresh or dried : ex 0805 20 21  Clementines, from 15 May to 15 September (*) Entry under this heading is subject to conditions laid down in the relevant Community provisions . 29 . 6 . 96 EN Official Journal of the European Communities No L 160/59 ( 1 ) ( 2 ) ex 0805 20 23  Monreales and satsumas, from 15 May to 15 September ex 0805 20 25  Mandarins and wilkings, from 15 May to 15 September ex 0805 20 27  Tangerines, from 15 May to 15 September ex 0805 20 29  Other, from 15 May to 15 September 0805 30 90  Limes (Citrus aurantifolia ) 0805 40  Grapefruit 0805 90 00  Other Melons ( including watermelons ) and papaws (papayas ), fresh : 0807 11 00  Watermelons 0807 19 00  Other 0807 20 00  Papaws (papayas ) 0809 20 11 Sour cherries (Prunus cerasus ), fresh 0809 20 21 0809 20 31 0809 20 41 0809 20 51 0809 20 61 0809 20 71 0809 40 90 Sloes Other fruit, fresh : 0810 20  Raspberries, blackberries, mulberries and loganberries 0810 30  Black-, white- or redcurrants and gooseberries  Fruits of the genus Vaccinium : 0810 40 30   Fruit of the species Vaccinium myrtillus 0810 40 50 Fruit of the species Vaccinium macrocarpon and Vaccinium corytnbosum 0810 40 90 Other 0810 50 00  Kiwifruit  Other: 0810 90 30 Tamarinds, cashew apples, lychees, jackfruit, sapodillo plums 0810 90 40   Passion fruit, carambola and pitahaya 0810 90 85   Other 0811 Fruit and nuts, uncooked or cooked by steaming or boiling in water, frozen, whether or not containing added sugar or other sweetening matter 0812 Fruit and nuts, provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions ), but unsuitable in that state for immediate consumption Fruit, dried, other than that of headings Nos 0801 to 0806 : 0813 10 00  Apricots No L 160/60 | EN Official Journal of the European Communities 29 . 6 . 96 ( 1 ) (2 ) 0813 20 00  Prunes 0813 30 00  Apples  Other fruit: 0813 40 10 Peaches, including nectarines 0813 40 30 Pears 0813 40 50   Papaws (papayas ) 0813 40 70 0813 40 95 Cashew apples, lychees, jackfruit, sapodillo plums, passion fruit, carambola and pitahaya Other Mixtures of nuts or dried fruits of this chapter: 0813 50 12  Fruit salads of dried fruit, other than that of heading Nos 0801 to 0806 0813 50 15 0813 50 19 ex 0813 50 31  Mixtures of coconut, Brazil nuts, cashew nuts, areca (or betel ) nuts or colanuts ex 0813 50 91  Mixtures of dried guavas, mangoes and mangosteens, papaws, tamarind, cashew apples, jackfruit, lychees or sapodillo plums 0814 00 00 Peel of citrus fruit or melons ( including watermelons ), fresh, frozen, dried or provisionally preserved in brine, in sulphur water or in other preservative solutions 0901 12 00 Coffee, not roasted, decaffeinated 0901 21 00 Coffee, roasted 0901 22 00 0901 90 90 Coffee substitutes containing coffee 0904 20 10 Sweet peppers, dried, neither crushed nor ground 0910 40 13 Thyme, other than wild thyme, neither crushed nor ground 0910 40 19 Thyme, crushed or ground 0910 40 90 Bay leaves 0910 91 90 Mixtures of spices, crushed or ground 0910 99 99 other spices, crushed or ground, other than mixtures 1006 10 10 f ) Rice, for sowing ( a ) ex 1008 90 90 Quinoa 1105 Flour, meal , powder, flakes, granules and pellets of potatoes O For products of CN codes marked with an asterisk, originating in the countries listed in Annex V, the preferential duty is established in accordance with Article 2 and Annex I. (a ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. 29 . 6 . 96 fen Official Journal of the European Communities No L 160/61 (!) ( 2 ) Flour, meal and powder : 1106 10 00  Of the dried leguminous vegetables of heading No 0713 1106 30  Of the products of Chapter 8 ex CHAPTER 12 OIL SEEDS AND OLEAGINOUS FRUITS; MISCELLANEOUS GRAINS, SEEDS AND FRUIT; INDUSTRIAL AND MEDICINAL PLANTS; STRAW AND FODDER excluding sugar beet and sugar cane falling within subheadings 1212 91 and 1212 92 00 CHAPTER 13 LAC; GUMS, RESINS AND OTHER VEGETABLE SAPS AND EXTRACTS CHAPTER 14 VEGETABLE PLAITING MATERIALS; VEGETABLE PRODUCTS NOT ELSEWHERE SPECIFIED OR INCLUDED 1503 00 19 1503 00 30 1503 00 90 Lard stearin, lard oil , oleostearin, oleo-oil and tallow oil , not emulsified or mixed or otherwise prepared, excluding lard stearin and olostearin for industrial uses 1504 except code 1504 30 11 Fats and oils and their fractions, of fish or marine mammals, whether or not refined, but not chemically modified 1505 Wool grease and fatty substances derived therefrom ( including lanolin) 1506 00 00 Other animal fats and oils and their fractions, whether or not refined, but not chemically modified 1507 Soya-bean oil and its fractions, whether or not refined, but not chemically modified 1508 Ground-nut oil and its fractions, whether or not refined, but not chemically modified 1511 Palm oil and its fraction, whether or not refined, but not chemically modified 1512 Sunflower-seed, safflower or cotton-seed oil and fractions thereof, whether or not refined, but not chemically modified 1513 Coconut (copra ), palm kernel or babassu oil and fractions thereof, whether or not refined, but not chemically modified 1514 Rape, colza or mustard oil and fractions thereof, whether or not refined, but not chemically modified 1515 Other fixed vegetable fats and oils ( including jojoba oil ) and their fractions, whether or not refined, but not chemically modified 1516 Animal or vegetable fats and oils and their fractions, partly or wholly hydrogenated, inter-esterified, re-esterified or elaidinize, whether or not refined, but not further prepared 1517 Margarine; edible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this chapter, other than edible fats and oils or their fractions of heading No 1516 No L 160/62 [ EN | Official Journal of the European Communities 29 . 6 . 96 ( 1 ) (2 ) 1518 00 Animal or vegetable fats and oils Ã ¡nd their fractions, boiled, oxidized, dehydrated, sulphurized, blown, polymerized by heat in vacuum or in inert gas or otherwise chemically modified, excluding those of heading No 1516; inedible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this chapter, not elsewhere specified or included 1520 00 00 Glycerol, crude; glycerol waters and glycerol lyes 1521 10 90 Vegetable waxes, other than raw 1521 90 99 Beeswax and other insect waxes, other than raw Degras; residues resulting from the treatment of fatty substances or animal or vegetable waxes : 1522 00 10  Degras 1522 00 91  Oil foots and dregs; soapstocks 1522 00 99  Other Other prepared or preserved meat, meat offal or blood: 1602 20 11  Goose or duck liver 1602 20 19 1602 41 90  Of swine other than domestic swine 1602 42 90 1602 49 90 1602 50 31  Of bovine animals 1602 50 39 1602 50 80 1602 90 31  Of game or rabbit 1602 90 41  Of reindeer 1602 90 69  Other 1602 90 72 1602 90 74 1602 90 76 1602 90 78 1602 90 98 1603 00 10 1603 00 30 Extracts and juices of meat, fish or crustaceans, molluscs or other aquatic invertebrates, in immediate packings of a net content of less than 20 kg 1604 ( 4 ) Prepared or preserved fish; caviar and caviar substitutes prepared from fish eggs 1605 Crustaceans, molluscs or other aquatic invertebrates, prepared or preserved (4 ) For prepared and preserved tuna of CN codes 1604 14 14, 1604 14 18, 1604 14 90, 1604 19 39 and 1604 20 70, the examination of the conditions laid down by Article 14(1 ) shall be carried out for a particular country when the quantities put into free circulation with preferential benefit , originating in that country, exceed the average annual quantity of its exports to the Community of the products concerned over the last three years . 29 . 6 . 96 Ã  Ã Ã  Official Journal of the European Communities No L 160/63 ( 1 ) (2 ) 1702 50 00 Chemically pure fructose 1702 90 10 Chemically pure maltose 1704 ( 5) Sugar confectionary (including white chocolate ), not containg cocoa CHAPTER 18 COCOA AND COCOA PREPARATIONS CHAPTER 19 (6 ) PREPARATIONS OF CEREALS, FLOUR, STARCH OR MILK, PASTRYCOOKS' PRODUCTS CHAPTER 20 PREPARATIONS OF VEGETABLES, FRUIT, NUTS OR OTHER PARTS OF PLANTS ex CHAPTER 21 MISCELLANEOUS EDIBLE PREPARATIONS, excluding sugar syrups falling within subheadings 2106 90 30 , 2106 90 51 , 2106 90 55 and 2106 90 59 ex CHAPTER 22 BEVERAGES, SPIRITS AND VINEGAR, excluding products falling within subheadings 2204 10 11 to 2204 30 10, 2206 00 10 , 2208 40 10, 2208 40 90, 2208 90 11 and 2208 90 19 Bran, sharps and other residues, whether or not in the form of pellets derived from the sifting, milling or other working of cereals or of leguminous plants : 2302 50 00  Of leguminous plants Vegetable materials and vegetable waste, vegetable residues and by-products, not elsewhere specified or included : 2308 90 90  Other, other Preparations of a kind used in animal feeding : 2309 10 90  Dog or cat food put up for retail sale , other than containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup falling within subheadings 1702 30 51 to 1702 30 99 , 1702 40 90, 1702 90 50 and 2106 90 55 or milk products 2309 90 10  Other: 2309 90 91 Fish or marine mammal solubles 2309 90 93 Beet-pulp with added molasses 2309 90 98 Premixtures Other CHAPTER 24 TOBACCO AND MANUFACTURED TOBACCO SUBSTITUTES ( 5 ) The specific duty for products falling within CN code 1704 10 91 and 1704 10 99 shall be limited to 16 % of the customs value . ( 6 ) No additional duties are levied for other preparations based on flour of leguminous vegetables in the form of sundried discs of dough known as 'papad' (CN code ex 1905 90 20 ). No L 160/64 MEN"! Official Journal of the European Communities 29 . 6 . 96 ANNEX VII Factors to be taken into consideration for the purposes of Article 14 ( 3 )  Reduction in the market share of Community producers  Reduction in their production  Increase in their stocks  Closure of their production capacity  Bankruptcies  Low profitability  Low rate of capacity utilization  Employment  Trade  Prices